Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 1 of 172 PageID #: 19900
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 4, 2019

     12         DEFENDANTS                    )(    1:19    P.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 2 of 172 PageID #: 19901
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 3 of 172 PageID #: 19902
                                                                                   3



      1                          P R O C E E D I N G S

      2                   (Jury out.)

      3             COURT SECURITY OFFICER:        All rise.

      4             THE COURT:     Be seated, please.

      5             All right.     Are either Plaintiff or Defendant

      6   aware of anything that should be taken up with the Court

      7   before I bring the jury in and proceed with my preliminary

      8   instructions?

      9             Are you aware of anything, Mr. Ward?

     10             MR. WARD:     I am not, Your Honor.

     11             THE COURT:     Are you aware of anything, Mr. Kubehl?

     12             MR. KUBEHL:     I am not, Your Honor.

     13             THE COURT:     All right.     Let's bring in the jury,

     14   please.

     15             COURT SECURITY OFFICER:        All rise.

     16             (Jury in.)

     17             THE COURT:     Welcome back, ladies and gentlemen.

     18   Please have a seat.

     19             Ladies and gentlemen of the jury, I now have some

     20   preliminary instructions that I need to give you before we

     21   begin with the opening statements from the lawyers and then

     22   get on to the evidence.

     23             You have now been sworn as the jurors in this

     24   case, and as the jury, you are the sole judges of the

     25   facts, and as such, you will decide and determine what all
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 4 of 172 PageID #: 19903
                                                                                   4



      1   the facts are in this case.

      2             As the judge, I will give you instructions on the

      3   law, I will decide questions of law that might arise during

      4   the trial, I'll handle any matters of evidence and

      5   procedure, and I'll oversee the flow of the evidence and

      6   maintain the decorum of the courtroom.

      7             At the end of the evidence, I'll give you detailed

      8   instructions about the law that you are apply -- are to

      9   apply in deciding this case.         And I'll give you a list of

     10   questions that you are then to answer.

     11             This list of questions is called the verdict form,

     12   and your answers to those questions need to be unanimous,

     13   and those unanimous answers to those questions will

     14   constitute the jury's verdict in this case.

     15             Now, let me briefly tell you what this case is

     16   about.    This involves a dispute regarding three separate

     17   United States patents.

     18             I know that you saw the patent video film earlier

     19   today, but I need to give you these instructions here and

     20   now and on the record about a patent and how one is

     21   obtained.

     22             Patents are either granted or denied by the United

     23   States Patent and Trademark Office, sometimes called for

     24   short simply the PTO.       The United States Patent and

     25   Trademark Office is an agency of the United States
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 5 of 172 PageID #: 19904
                                                                                   5



      1   Government.

      2             A valid United States patent gives the holder of

      3   the patent the right, for up to 20 years from the date the

      4   patent application is filed, to prevent others from making,

      5   using, offering to sell, or selling the patented invention

      6   within the United States or from importing it into the

      7   United States without the patentholder's permission.

      8             A patent is a form of property called intellectual

      9   property, and like all other forms of property, a patent

     10   can be bought and sold.

     11             A violation of a patentholder's rights is called

     12   infringement.     The patentholder may try to enforce a patent

     13   against persons it believes to be infringers by filing a

     14   lawsuit in federal court, and that's what we have in this

     15   case.

     16             The process of obtaining a patent is called patent

     17   prosecution.     To obtain a patent, one must first file an

     18   application with the PTO.

     19              As I mentioned, the PTO is an agency of the

     20   United States Government, and it employs trained examiners

     21   who review applications for patents.

     22             The application that is submitted to the PTO

     23   includes what is called a specification.            The specification

     24   contains a written description of the claimed invention

     25   telling what the invention is, how it works, how to make
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 6 of 172 PageID #: 19905
                                                                                   6



      1   it, and how to use it.

      2             The specification concludes or ends with one or

      3   more numbered sentences.        These numbered sentences are

      4   called the patent claims.

      5             When a patent is granted by the PTO, it's the

      6   claims in the patent that define the boundaries of its

      7   protection and give notice to the public of those

      8   boundaries.

      9             Patent claims may exist in two forms referred to

     10   as independent claims and dependent claims.

     11             An independent claim does not refer to any other

     12   claim in the patent.       It's independent.       It's not necessary

     13   to look at any other claim to determine what an independent

     14   claim covers.

     15             On the other hand, a dependent claim refers to at

     16   least one other claim in the patent.           A dependent claim

     17   includes each of the limitations or elements of that other

     18   claim or claims from which it depends or to which it

     19   refers, as well as those additional limitations recited

     20   within the dependent claim itself.

     21             Accordingly, to determine what an independent

     22   claim covers, it's necessary to look at both the dependent

     23   claim itself and the independent claim or claims from which

     24   it refers, or as we sometimes say, from which it depends.

     25             The claims of the patents-in-suit use the are word
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 7 of 172 PageID #: 19906
                                                                                   7



      1   comprising.     Comprising means including or containing.

      2             A claim that includes the word comprising is not

      3   limited to the methods or devices having only the elements

      4   recited in the claim but also covers methods or devices

      5   that add additional elements.

      6             Take, for example, a claim that covers a table.

      7   If a claim recites a table comprising a tabletop, legs, and

      8   glue, then the claim will cover any table that contains

      9   these three structures, even if the table also includes

     10   other structures, such as a leaf to go on the tabletop or

     11   wheels to go on the ends of the legs.

     12             Now, that's a very simple example using the word

     13   comprising and what it means.         In other words, ladies and

     14   gentlemen, it can have other features in addition to those

     15   that are covered by the patent.

     16             Now, after the applicant files the application

     17   with the PTO, an examiner reviews the application to

     18   determine whether or not the claims are patentable, that is

     19   to say appropriate for patent protection, and whether or

     20   not the specification adequately describes the invention

     21   that is claimed.

     22             In examining a patent application, the examiner

     23   reviews certain information about the state of the

     24   technology at the time the application was filed.

     25             The PTO searches for and reviews this type of
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 8 of 172 PageID #: 19907
                                                                                   8



      1   information that is publicly available or is submitted to

      2   the PTO by the applicant.

      3             This type of information is called prior art.              The

      4   examiner reviews this prior art to determine whether or not

      5   the invention is truly an advance over the state of the art

      6   at the time.

      7             Prior art is defined by law, and at a later time,

      8   I'll give you specific instructions as to what constitutes

      9   prior art.

     10             But in general, prior art includes information

     11   that demonstrates the state of the technology that existed

     12   before the claimed invention was made or before the

     13   application for a patent was filed.

     14             A patent contains a list of certain prior art that

     15   the examiner has examined.        The items in this list are

     16   called the cited references.

     17             After the prior art search and examination of the

     18   application, the examiner at the PTO informs the applicant

     19   in writing of what the examiner has found and whether the

     20   examiner considers any claim to be patentable.             And if so,

     21   it would be allowed.       This writing from the examiner is

     22   called an Office Action.

     23             Now, if the examiner rejects the claims, the

     24   applicant has an opportunity to respond to the examiner, to

     25   try to persuade the examiner to allow the claims.              The
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 9 of 172 PageID #: 19908
                                                                                   9



      1   applicant also has a chance to change or amend the claims

      2   or to submit new claims.

      3             Now, the papers generated during these

      4   communications back and forth between the examiner and the

      5   applicant are called the prosecution history.

      6             And this process may go back and forth between the

      7   examiner and the applicant for some time until the examiner

      8   is ultimately satisfied that the application meets the

      9   requirements for a patent.        And in that case, the

     10   application issues as a United States patent.             Or in the

     11   alternative, if the app -- if the examiner, rather,

     12   ultimately concludes that the application should be

     13   rejected, and in that case no patent is issued.

     14             Sometimes patents are issued after appeals within

     15   the PTO or to a Court.

     16             Now, the fact that the Patent and Trademark Office

     17   grants a patent does not necessarily mean that any

     18   invention claimed in the patent, in fact, deserves the

     19   protection of a patent.

     20             While an issued United States patent is presumed

     21   valid under the law, a person accused of infringement has

     22   the right to argue here in federal court that a claimed

     23   invention in a patent is invalid.

     24             It's your job as the jury to consider the evidence

     25   presented by the parties and determine independently and
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 10 of 172 PageID #: 19909
                                                                                    10



       1   for yourselves whether or not the Defendants have proven

       2   that a patent at issue is invalid.

       3              Now, to help you follow the evidence, I'm going to

       4   give you a brief summary of the positions of the two

       5   parties.

       6              As you all know, the party that brings the lawsuit

       7   is called the Plaintiff.

       8              Here the Plaintiff in this case is Intellectual

       9   Ventures I LLC, who I'll refer to and you'll hear referred

     10    to throughout the case as either the Plaintiff,

     11    Intellectual Ventures, or sometimes you'll hear it just

     12    called IV.

     13               Now, the party against a lawsuit -- against whom a

     14    lawsuit is brought, as you all know, is called the

     15    Defendant.

     16               The Defendants, and there are more than one in

     17    this case, are T-Mobile USA, Inc. and T-Mobile US, Inc.,

     18    who will be referred to jointly throughout the trial as

     19    called T-Mobile.      You may hear them called T-MO.

     20               And the other Defendants are Ericsson, Inc., and

     21    its Swedish parent company, Ericsson in Sweden, who you'll

     22    hear referred to collectively or jointly together as

     23    Ericsson.

     24               And when I refer to T-Mobile and Ericsson

     25    together, I'll simply call them the Defendants, which will
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 11 of 172 PageID #: 19910
                                                                                    11



       1   cover all the Defendants.

       2             Now, as I told you during jury selection, this is

       3   a case of alleged patent infringement.           There are three

       4   separate United States patents that have been asserted in

       5   this case.

       6             The first is United States Patent No. 6,628,629.

       7             Now, ladies and gentlemen, patents are commonly

       8   referred to by the last three digits of their number.

       9             So in this case, Patent 6,628,629 will simply be

     10    referred to as the '629 patent.         You may hear it called the

     11    '629 patent.

     12              The second United States patent at issue in this

     13    case is United States Patent 7,412,517, which you will

     14    hear -- here referred to -- you will hear it referred to as

     15    the '517 patent.

     16              And then the third and final United States patent

     17    at issue in this case is United States Patent

     18    No. RE46,206, which you'll hear referred to simply as the

     19    '206 patent.

     20              These three patents may be referred to

     21    collectively at various times in the case as the

     22    patents-in-suit or as the asserted patents.            And those

     23    terms will refer to all three of the patents at issue.

     24              These patents generally relate to the managing and

     25    conserving of resources on mobile devices.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 12 of 172 PageID #: 19911
                                                                                    12



       1             Now, the Plaintiff in this case, Intellectual

       2   Ventures, contends that the Defendants in this case,

       3   T-Mobile and Ericsson, are willfully infringing certain

       4   claims of the patents-in-suit by importing, making, or

       5   selling products that include their patented technology.

       6             Intellectual Ventures also contends that it's

       7   entitled to money damages as a result of this infringement.

       8             Now, the Defendants, T-Mobile and Ericsson, deny

       9   that they infringe any of the Plaintiff's patents in this

     10    suit, and they contend that the asserted claims of the

     11    patents-in-suit are invalid as being either anticipated or

     12    obvious in light of the prior art.

     13              Now, ladies and gentlemen, I know there are many

     14    new words and concepts that have been thrown at you today,

     15    and I'm going to define a lot of those words and concepts

     16    for you as we go through these instructions.

     17              The attorneys in this case are going to discuss

     18    them in their opening statements, and the witnesses are

     19    going to help you go -- by going through their testimony to

     20    understand these words and concepts.

     21              So, please, do not feel overwhelmed at this point.

     22    I promise you, it will all come together as we go through

     23    the trial.

     24              Now, one of your jobs in this case is to decide

     25    whether or not the asserted claims of the patents-in-suit
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 13 of 172 PageID #: 19912
                                                                                    13



       1   have been infringed and whether they are invalid.

       2              If you decide that any claim of the

       3   patents-in-suit has been infringed by the Defendants and is

       4   not invalid, then you'll need to decide whether or not that

       5   infringement by the Defendants has been willful.

       6              And you will also need to decide at that point the

       7   amount of money damages that should be awarded to the

       8   Plaintiff as compensation for that infringement.

       9              Now, as I mentioned, my job as the Judge is to

     10    tell you what the law is, to handle rulings on evidence and

     11    procedure, and to oversee the conduct of the trial and

     12    maintain the decorum of the court.

     13               In determining the law, it is specifically my job

     14    to determine the meaning of any claim language from within

     15    the asserted patents that needs to be interpreted.

     16               And I've already determined the meanings of

     17    certain language from the claims of the patents-in-suit.

     18               And you must accept those meanings that I give

     19    you, and you must use those meanings and apply them when

     20    you decide whether any patent claim has or has not been

     21    infringed and whether or not any claim is or is not

     22    invalid.

     23               You'll be given in a doc -- you'll be given a

     24    document in a few minutes which will identify those

     25    meanings that I am giving you.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 14 of 172 PageID #: 19913
                                                                                    14



       1             Now, for any claim for which I have not provided

       2   you with a definition or a construction, you should apply

       3   the plain and ordinary meaning.

       4             But if I have supplied you with a definition or a

       5   construction relating to language from any of the claims of

       6   the patents-in-suit, you are to apply my definitions and my

       7   constructions to those terms throughout the case.

       8             However, my interpretation of the language from

       9   within the claims should not be taken by you as an

     10    indication that I have a personal opinion regarding any of

     11    the issues in this case, such as infringement and

     12    invalidity, because those issues, ladies and gentlemen, are

     13    yours to decide alone.

     14              I'll give you more detailed instructions on the

     15    meaning of the claims before you retire and deliberate on

     16    your verdict.

     17              In deciding the issues that are before you, you'll

     18    be asked to consider specific legal rules, and I'll give

     19    you an overview of those rules now.          And then at the

     20    conclusion of the case, I'll give you much more detailed

     21    instructions.

     22              The first issue that you're asked to decide is

     23    whether the Defendants have infringed any of the asserted

     24    claims of the patents-in-suit.

     25              Infringement is assessed on a claim-by-claim
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 15 of 172 PageID #: 19914
                                                                                    15



       1   basis, and Intellectual Ventures, the Plaintiff, must show

       2   by a preponderance of the evidence that a claim has been

       3   infringed.

       4              Therefore, there may be infringement as to one

       5   claim but no infringement as to another claim.

       6              Also, there are a few different ways that a patent

       7   can be infringed, and I'll explain the requirements for

       8   each of these types of infringement in detail at the

       9   conclusion of the case.

     10                But, in general, a Defendant may infringe the

     11    asserted patents by making, using, selling, or offering for

     12    sale in the United States or importing into the United

     13    States a product meeting all the requirements of a claim

     14    from the asserted patents.

     15               And I'll provide you with more detailed

     16    instructions regarding infringement at the conclusion of

     17    the case.

     18               Now, the second issue that you're going to be

     19    asked to decide is whether any of the asserted patents are

     20    invalid.     Invalidity is a defense to infringement.

     21               Therefore, even though the United States Patent

     22    and Trademark Office has allowed the asserted claims and

     23    even though a patent issued by that office is presumed to

     24    be valid, you, the jury, must decide whether those claims

     25    are invalid after hearing the evidence presented during
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 16 of 172 PageID #: 19915
                                                                                    16



       1   this case.

       2             You may find that a patent claim is invalid for a

       3   number of reasons, including because it claims subject

       4   matter that is not new or it is obvious.

       5             For a patent claim to be invalid because it is not

       6   new, the Defendants must show by clear and convincing

       7   evidence that all the elements of the claim are

       8   sufficiently described in a single previous printed

       9   publication or patent, and we call these items prior art.

     10              If a claim is not new, ladies and gentlemen, it is

     11    said to be anticipated by the prior art.

     12              Another way that a claim can be found to be

     13    invalid is that it may have been obvious.

     14              Even though a claim is not anticipated because

     15    every element of the claim is not shown or sufficiently

     16    described in a single piece of prior art, the claim may

     17    still be invalid if it would have been obvious to a person

     18    of ordinary skill in the field of technology of the patent

     19    at the relevant time.

     20              Now, you're going to need to consider a number of

     21    questions in deciding whether the claim -- the invention

     22    claimed in the asserted patents is obvious.            And I'll

     23    provide you with more detailed instructions on these

     24    questions at the conclusion of the trial.

     25              If, however, you decide any claim of the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 17 of 172 PageID #: 19916
                                                                                    17



       1   patents-in-suit has been infringed and is not invalid, then

       2   you'll need to decide whether the infringement by the

       3   Defendants has been willful, and you will also need to

       4   decide what amount of money damages should be awarded to

       5   the Plaintiff to compensate it for that infringement.

       6             A damages award, ladies and gentlemen, must be

       7   adequate to compensate the patentholder for the

       8   infringement, and in no event may a damage award be less

       9   than what the patentholder would have received had it been

     10    paid a reasonable royalty for the use of its patent.

     11              However, any damages that you award are meant to

     12    compensate the patentholder, and they are not meant to

     13    punish the Defendants.

     14              You may not include in any damages award an

     15    additional amount as a fine or a penalty above what is

     16    necessary to fully compensate the patentholder for the

     17    infringement.

     18              Additionally, damages cannot be speculative, and

     19    the Plaintiff must prove the amount of its damages for the

     20    alleged infringement by a preponderance of the evidence.

     21              I'll give you more detailed instructions on the

     22    calculation of damages at the conclusion of the trial,

     23    including giving you specific instructions with regard to

     24    the calculation of a reasonable royalty.

     25               However, the fact that I'm instructing you on
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 18 of 172 PageID #: 19917
                                                                                    18



       1   damages now does not mean that the Plaintiff is or is not

       2   entitled to recover damages.

       3             Now, ladies and gentlemen, you're going to be

       4   hearing from a number of witnesses in this case, and I want

       5   you to keep an open mind while you're listening to the

       6   evidence and not decide any of the facts until you've heard

       7   all the evidence.

       8             Also, this is important:        While the witnesses are

       9   testifying, remember, ladies and gentlemen, that you, the

     10    jury, will have to decide the degree of credibility and

     11    believability to allocate to all the witnesses and to all

     12    the evidence in this case.

     13              So while the witnesses are testifying, you should

     14    be asking yourselves things like this:           Does the witness

     15    impress you as being truthful?         Does he or she have a

     16    reason not to tell the truth?

     17              Does he or she have any personal interest in the

     18    outcome of the case?       Does the witness seem to have a good

     19    memory?   Did he or she have an opportunity and ability to

     20    observe accurately the things that they've testified about?

     21              Did the witness appear to understand the questions

     22    clearly and answer them directly?          And, of course, does the

     23    witness's testimony differ from the testimony of other

     24    witnesses, and if it does, how does it differ?

     25              These are some of the things that you should be
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 19 of 172 PageID #: 19918
                                                                                    19



       1   thinking about while you're listening to each and every

       2   witness over the course of the trial.

       3             Also, ladies and gentlemen, I want to talk to you

       4   briefly about expert witnesses.

       5             When knowledge of a technical subject may be

       6   helpful to you, the jury, a person who has special training

       7   and experience in that particular field -- we call them an

       8   expert witness -- is permitted to testify to you about his

       9   or her opinions on those technical matters.

     10              However, you're not required to accept an expert

     11    or any other witness's opinions at all.           It's up to you to

     12    decide if you believe that an expert witness or any witness

     13    for that matter is correct or incorrect and whether or not

     14    you want to believe what they say.

     15              Now, I anticipate that there will be expert

     16    witnesses testifying in support of each side in this case,

     17    and it will be up to you to listen to their qualifications

     18    when they're called to testify, and when they give an

     19    opinion and explain their basis for it, you'll have to

     20    evaluate what they say, whether you believe it, and if you

     21    do, to what degree, and do you want to give it weight of

     22    any matter -- any manner.

     23              Remember, ladies and gentlemen, judging and

     24    evaluating the credibility and believability of each and

     25    every witness is an important part of your job as jurors.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 20 of 172 PageID #: 19919
                                                                                    20



       1             Now, during the trial, it's possible that there

       2   will be testimony from one or more witnesses that are going

       3   to be presented to you through what's called a deposition.

       4             In trials such as this, it's very difficult, if

       5   not impossible, to have every witness appear live in the

       6   courtroom when they're called to testify.            So the lawyers

       7   for each side, prior to the trial, take the depositions of

       8   the witnesses.

       9             In a deposition, a court reporter is present, the

     10    witness is present and is sworn and placed under oath, just

     11    as if he or she were personally in court.

     12              Then the parties, through their lawyers, ask the

     13    witness questions, and the witness's answers to those

     14    questions, along with the questions themselves, are

     15    recorded and taken down.

     16              Most of those depositions are commonly done with a

     17    video recording made as well.         Portions of those

     18    depositions and the video recordings of them reflecting the

     19    questions that were asked and the answers that were given

     20    can be played back to you as a part of this trial so that

     21    you can see those witnesses and hear their testimony, even

     22    though they're not physically present in the courtroom.

     23              That deposition testimony is entitled to the same

     24    consideration, insofar as possible, and is to be judged as

     25    to its credibility, weight, and otherwise considered by
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 21 of 172 PageID #: 19920
                                                                                    21



       1   you, the jury, in the same way as if the witness had been

       2   present in the courtroom and testified live from the

       3   witness stand.

       4             Now, during the course of the trial, it's possible

       5   the lawyers are going to make objections, and when they do,

       6   I'll issue rulings on those objections.

       7               It's the duty of an attorney for each side in the

       8   case to object when the other side offers evidence that the

       9   attorney believes is not proper under the rules of the

     10    Court and the rules of civil procedure.

     11              Upon allowing the testimony or other evidence to

     12    be introduced over the objection of an attorney, the Court

     13    does not, unless otherwise expressly stated, indicate an

     14    opinion about the weight or effect of such evidence.

     15              As I've said before, you, the jury, are the sole

     16    judges of the credibility and believability of all the

     17    witnesses and the weight and effect to give to all of the

     18    evidence.

     19              Now, ladies and gentlemen, I want to compliment

     20    both the Plaintiff and Defendant in this case -- the

     21    Defendants in this case, because up until today, outside of

     22    your presence, along with the Court, they've all worked

     23    very diligently with the Court to review and consider a

     24    great many exhibits that would be presented during this

     25    trial.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 22 of 172 PageID #: 19921
                                                                                    22



       1             And through those pretrial procedures with the

       2   Court, they have presented the proposed exhibits, any

       3   objections to them, and the Court's heard their arguments

       4   regarding admissibility, and I've already issued rulings on

       5   those disputes so that we already know which exhibits are

       6   going to be admitted in this trial.

       7             And that has saved you.        You may not realize this,

       8   but that has saved you a lot of time.           It's also saved you

       9   from sitting there and listening over and over and over

     10    again to very similar objections to exhibits.

     11              All that's already been handled by the Court and

     12    the parties through their counsel.

     13              And that means, when they show you an exhibit,

     14    either Plaintiff or Defendants, during the course of the

     15    trial, it's already been admitted.

     16              They can ask what questions that they think are

     17    appropriate to put it in context, but they don't have to go

     18    through the formal offer, objection, argument, and ruling

     19    process that the Court's already considered at length in

     20    advance of the trial.

     21              So I want you to know, both sides have worked hard

     22    to streamline those issues with the Court, and even though

     23    you may not realize it, it has saved you a lot of time as

     24    you serve as jurors in this case.

     25              But it's still possible that over the course of
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 23 of 172 PageID #: 19922
                                                                                    23



       1   the trial, objections will be made.

       2             If I should sustain an objection to a question

       3   addressed to a witness, then you must disregard that

       4   question entirely, and you may draw no inference from its

       5   wording or speculate about what the witness would have said

       6   if I had allowed them to answer the question.

       7             If, on the other hand, I overrule an objection to

       8   a question addressed to a witness, then you should consider

       9   the question and the answer just as if no objection had

     10    been made.

     11              You should also know, ladies and gentlemen, that

     12    the law in the United States permits a United States

     13    District Judge such as myself to comment to the jury

     14    regarding the evidence in a case, but those comments are

     15    only an expression of the judge's opinions, and they may be

     16    disregarded by the jury.

     17              Even though I might be permitted under the law to

     18    make those kinds of comments to you, as I said earlier, I'm

     19    going to work very hard not to comment on any of the

     20    evidence and not to do anything that you should consider or

     21    take into account in deciding the ultimate facts in this

     22    case.

     23              Also, ladies and gentlemen, as I mentioned earlier

     24    during jury selection, the court reporter is in front of

     25    me.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 24 of 172 PageID #: 19923
                                                                                    24



       1             She will take down everything that's said in the

       2   courtroom, if I can keep people from talking at the same

       3   time anyway, but the transcription of what she takes down

       4   everything that's said during the course of the trial is

       5   not going to be available to you to consider or review

       6   during your deliberations in this case.

       7             The transcript is prepared in the event there's an

       8   appeal to an appellate -- to an appellate court that will

       9   review this trial.      That means you're going to have to rely

     10    on your own individual memories of the evidence that's

     11    presented over the course of the trial.

     12              Now, in a moment, each of you are going to be

     13    given a juror notebook, and in the back of that notebook,

     14    you're going to find a brand new legal pad that you can

     15    use, with blank pages, to take notes throughout the trial,

     16    if you desire to.

     17              It's up to each of you to decide whether or not

     18    you want to take notes during the course of the trial, and

     19    if you do, how detailed you want those nettle to be.

     20              But, remember, if you decide to take notes, those

     21    notes are for your own personal use alone.            You're going to

     22    have to rely on your memory of the evidence, which is why

     23    you should pay close attention to the testimony of each and

     24    every witness.

     25              You should not abandon your own recollection of
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 25 of 172 PageID #: 19924
                                                                                    25



       1   the evidence because some other juror's notes indicate

       2   something different.       Your notes are to refresh your

       3   recollection, and that's the only reason you should be

       4   keeping them.

       5             All right.     At this time, I'm going to ask our

       6   Court Security Officer to hand out to each member of the

       7   jury the jury notebooks.

       8             (Pause.)

       9             THE COURT:     All right.     Ladies and gentlemen, if

     10    you'll look inside those notebooks, you'll see that you

     11    each have a complete copy of the three patents at issue in

     12    this case.

     13              You'll also find that there's a section with

     14    individual tabbed pages for each potential witness in the

     15    case.

     16              And on each of those witness pages, there should

     17    be a head-and-shoulders photograph of the witness at the

     18    top of the page with their name underneath.

     19              The Court's often found that it's beneficial to

     20    the jury, when you try to remember the witness over a

     21    lengthy -- try to remember the evidence over a lengthy

     22    trial, that you can look back and see a picture of who it

     23    was that testified about those things during the course of

     24    the trial.

     25              The remainder of those witness pages are just
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 26 of 172 PageID #: 19925
                                                                                    26



       1   simply ruled lines that you can use for note-taking, as

       2   well as any note-taking that you want to take on the legal

       3   pad that you'll find in the back of those notebooks.

       4             You'll also find in there a table or a list of the

       5   terms from the claim language of the patents-in-suit that

       6   the Court has already construed and defined for you.

       7             Those are the constructions or definitions

       8   relating to that language that you must apply throughout

       9   the case and your service in the case.

     10              Now, these notebooks should either be in your

     11    possession, or they should be closed on the table in the

     12    jury room.

     13              There may be times during the trial, probably

     14    there will be, when we are going to take a short recess,

     15    and rather than me have you take them back to the jury room

     16    with you, I'll just say, ladies and gentlemen, you may

     17    leave your notebooks closed and in your chairs, in which

     18    case you can just do that and leave them there over that

     19    short recess.

     20              But if you're going to be out of the courtroom for

     21    any length of time, whether it's overnight or through the

     22    lunch break, I'll have you take those notebooks with you.

     23    They should be in your possession and control at all times.

     24              And when you leave each day, you should leave them

     25    closed on the table in the jury room so that you can pick
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 27 of 172 PageID #: 19926
                                                                                    27



       1   them up the next morning.

       2             Now, in a moment, we're going to hear opening

       3   statements from the lawyers, and those opening statements

       4   are designed to give you a roadmap about what each side

       5   expects to offer by way of the evidence in the case.

       6             And you should remember throughout the trial, that

       7   what the lawyers tell you is not evidence.

       8             The evidence is the sworn testimony that you're

       9   going to hear, whether presented by a live witness or by a

     10    deposition witness, and the exhibits that the Court has

     11    already examined and found applicable and admitted in the

     12    case.   That, ladies and gentlemen, is the sole source of

     13    the evidence in this case.

     14              Now, what the lawyers -- lawyers tell you is what

     15    their impression is of the evidence that they hope will be

     16    presented over the course of the trial.           And they have a

     17    duty to point out to you what they believe the evidence is.

     18    But, remember, what they tell you is not evidence.

     19              Now, after the lawyers give their opening

     20    statements, the Plaintiff will have an opportunity to call

     21    its witnesses and put on its evidence.

     22              After the Plaintiff has presented all of its

     23    witnesses, then the Plaintiff will rest its case-in-chief.

     24              And at that point, the Defendants will have an

     25    opportunity to call their witnesses and to present their
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 28 of 172 PageID #: 19927
                                                                                    28



       1   evidence.

       2             And when the Defendants have presented all of

       3   their witnesses and their evidence, the Defendants will

       4   rest their case-in-chief.

       5             At that point, the Plaintiff will have an

       6   opportunity to call any rebuttal witnesses that it wishes

       7   to -- to rebut what may have been presented by the

       8   Defendants during the trial.

       9             When the Plaintiff's rebuttal case is finished,

     10    then you will have heard all the evidence in this case.

     11                And at that time, I'll give you written

     12    instructions on the law, and also, ladies and gentlemen,

     13    when I come to that point and give you my written -- give

     14    you my instructions on the law, my final instructions to

     15    the jury, I'm going to reduce those to writing, and I'm

     16    going to have a separate copy of those printed for each one

     17    of you so that you'll be able to take that copy of those

     18    instructions back to the jury room with you.

     19              And that way, when I give them to you orally,

     20    you'll be free simply to listen rather than to worry about

     21    taking notes on those instructions.

     22              But I'll give you my final instructions at that

     23    time.   After I've given my final instruction to the jury on

     24    the law, then the attorneys for each side will present

     25    their closing arguments.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 29 of 172 PageID #: 19928
                                                                                    29



       1             After the closing arguments have been presented by

       2   the attorneys for each side, then I will instruct you to

       3   retire to the jury room and to deliberate on the verdict

       4   that I will also send back with you.

       5             As I've said, you are not to discuss the case

       6   among yourselves, and you are not to discuss the case with

       7   anyone or communicate about it in any way.

       8             But at the point when you've heard all the

       9   evidence, I've given you my final instructions on the law,

     10    counsel have given you and presented their closing

     11    arguments, and I have directed that you should retire and

     12    deliberate on the verdict, then at that point it becomes

     13    your duty to talk among the eight of you about the case and

     14    the evidence and try as best you can to come to unanimous

     15    answers to the questions that will be set forth in the

     16    verdict form.

     17              I also want to remind you again that over the

     18    course of this week's trial, when you pass one or more of

     19    the lawyers or the witnesses or anybody associated with

     20    either side, they're not going to visit, they're not going

     21    to talk, they're not going to enter into conversation with

     22    you.   Don't think that's rude or unfriendly.           Just

     23    remember, it's what the Court requires of them, and that's

     24    why they're doing that.

     25              All right.     With those instructions, we're now
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 30 of 172 PageID #: 19929
                                                                                    30



       1   going to hear opening statements from the counsel for both

       2   sides.

       3             The Plaintiff may now present its opening

       4   statement on behalf of Intellectual Ventures.

       5             Would you like a warning on your time, Mr. Ward?

       6             MR. WARD:    I would, Your Honor, three minutes.

       7             THE COURT:     All right.     You may proceed with your

       8   opening statement.

       9             MR. WARD:    May it please the Court.

     10              THE COURT:     Proceed.

     11              MR. WARD:    Counsel.

     12              The un-carrier.      That's T-Mobile's trademark

     13    slogan.     They're the un-carrier because they're unlike the

     14    other carriers, unlike AT&T and Verizon.           And it's a slogan

     15    that has served them well.        They've got a good business.

     16    They've got good employees.         They've got a good network.

     17    And like Ericsson, they've got good products.

     18              They've even got some strong patents.           But they're

     19    not the only company with strong patents and good ideas.

     20    They don't have the market cornered on that.

     21              The evidence in this case is going to show you

     22    that they are unwilling to respect the patents of IV.

     23              They're unwilling to pay for the use of that

     24    property.     And you're going to learn that this is not just

     25    something that's happened in this case.           You're going to
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 31 of 172 PageID #: 19930
                                                                                    31



       1   learn that this is -- goes all the way to the top of

       2   T-Mobile.

       3             This is a presentation.        It's a document that

       4   you'll see during the course of this trial, and it relates

       5   something to the release of VoLTE, and that's Voice over

       6   LTE, in the Dallas area.       And it was called Un-wrap Dallas.

       7             You'll see -- they refer to themselves with

       8   un-carrier throughout, and you'll see this play on words

       9   "un" throughout the course of the case.

     10              Page 8 of that presentation, they stated:

     11    Un-carrier is our response to a stupid, broken, and

     12    arrogant industry.

     13              We're tearing down the rules of wireless,

     14    challenging the norm, the status quo.           And we'll present

     15    evidence that this wasn't just the words of some low-level

     16    employee.    The CEO of T-Mobile, a gentleman named John

     17    Ledger, is the one who refers to AT&T and Verizon as the

     18    stupid, broken, and arrogant industry.

     19              In fact, you'll learn he refers to AT&T and

     20    Verizon as the dumb and dumber of the industry.

     21              Fortunately for IV, we have laws that dictate what

     22    happens when someone trespasses on intellectual property --

     23    when someone trespasses, infringes on patents, and that's

     24    why we're here before you.

     25              Because we're going to prove to you during the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 32 of 172 PageID #: 19931
                                                                                    32



       1   course of this case that T-Mobile and Ericsson are

       2   trespassing.

       3             They're infringing on our patents.          They're going

       4   to deny that.     They're going to say we don't infringe.            We

       5   don't trespass.

       6             And you might have already picked up on this

       7   because they've got another defense.          It's their burden of

       8   proof, but they're going to change horses and say, well,

       9   maybe we do infringe, but your patents are all invalid,

     10    they're no good.

     11              And they've got a couple of reasons why they say

     12    that's the -- the case.       And that's their burden, and we'll

     13    let them try and prove that.

     14              But then they're going to change horses again, and

     15    they're going to say maybe we do trespass, maybe we do --

     16    maybe your patents are valid, and in that case, we owe you

     17    $158,000.00, not the 77 million that we say that they owe.

     18              In the next 30 minutes, I'm going to tell you more

     19    about the inventor in this case, IV, a little about the

     20    technology, and how we're going to prove that the

     21    Defendants are infringing on that technology.

     22              Let me introduce you to Dr. Jacob Jorgensen.             He's

     23    the inventor.     Dr. Jorgenson, are you in the courtroom?

     24              Dr. Jorgenson will be our first witness in this

     25    case.   He's the inventor on these patents.           But he didn't
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 33 of 172 PageID #: 19932
                                                                                    33



       1   start out in the field of telecommunications.

       2              You'll learn that he has a degree in physics from

       3   MIT, that he went to medical school, graduated from medical

       4   school, and went into his residency and fellowship in

       5   surgery.

       6              And it was while he was performing surgeries that

       7   he became interested in the field of telecommunications.

       8   And after he worked as a doctor at night, he would go to

       9   the library.     And he started studying about

     10    telecommunications while he was in his fellowship.

     11               And he became so interested in this field, that he

     12    left the practice of medicine and devoted his life to the

     13    field of telecommunications.

     14               He was involved in several start-up businesses,

     15    ultimately founding a company called Malibu Networks.               He

     16    was a co-founder, and he had -- he was the chief technology

     17    officer.    And it was while he was at Malibu Networks that

     18    he came up with these inventions and applied for and was

     19    issued patents.

     20               We'll spend more time in a minute talking about

     21    these inventions, but as I told you during voir dire, it --

     22    the inventions deal with intelligent base stations that

     23    provide high quality of service in wireless networks.

     24               And we'll talk more about that, and I hope to give

     25    you a better understanding of exactly what these inventions
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 34 of 172 PageID #: 19933
                                                                                    34



       1   dealt with.

       2             Let me tell you about Intellectual Ventures.

       3   Intellectual Ventures, during this case, will be

       4   represented by Mr. John Paschke.         Mr. Paschke is a

       5   licensing executive.

       6             Thank you, Mr. Paschke.

       7             He's a licensing executive at Intellectual

       8   Ventures.     He will testify.     He'll be our second witness,

       9   and he'll tell you about their business and how they came

     10    to acquire the patents that we're going to talk about.

     11              He'll also tell you about Intellectual Ventures.

     12    It was founded by a gentleman named Nathan Myhrvold.

     13              Mr. Myhrvold would -- was the first technology

     14    officer at Microsoft, has over 800 patents to his own name.

     15              He is a prolific inventor.         And you'll learn about

     16    the business that Mr. Myhrvold started.           You'll learn about

     17    the different areas of business that Intellectual Ventures

     18    is in, and you're going to learn about this area of

     19    business, which is the acquisition of patents.

     20              You'll hear that IV sometimes buys patents, like

     21    they did in this case, and they identify potential

     22    trespassers.

     23              There's a number of companies that have invested

     24    in Intellectual Ventures, some early investors, companies

     25    you're going to know, Apple, Microsoft, Nokia, Sony, Cisco,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 35 of 172 PageID #: 19934
                                                                                    35



       1   and Verizon.

       2             We heard during voir dire about the McDonald's

       3   lawsuits and some lawsuit about missing trousers.              This is

       4   not that case.

       5             These companies have invested a lot of money in

       6   intelligent -- Intellectual Ventures.

       7             In fact, you're going to learn that Verizon took a

       8   license to the portfolio of patents, including -- including

       9   these three patents, and they paid over a hundred million

     10    dollars for those rights.

     11              In addition to that, they committed to -- this is

     12    Verizon -- to investing another $250 million in

     13    Intellectual Ventures.       And they've invested a large chunk

     14    of that, as well, acquiring rights to other patents that

     15    Intellectual Ventures has.

     16              There's another licensee to the portfolio of

     17    patents that IV has, including these three patents, a

     18    company called AT&T.

     19              And I can't say the amount in open court that AT&T

     20    paid, but you'll hear it from Mr. Paschke.            We'll seal the

     21    courtroom, and I can promise you, it's not $158,000.00.

     22              To understand this technology, we've got to go

     23    back to the late 1990s, because that's when Dr. Jorgenson

     24    came up with these inventions.

     25              We've got to remember what the technology was
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 36 of 172 PageID #: 19935
                                                                                    36



       1   like.    There were land lines.       There were cell phones, as

       2   well.    But I'm going to explain voice and data using land

       3   lines.

       4              You remember when you had an Internet connection,

       5   if you plugged into the -- the Internet with your land

       6   line, you couldn't talk on the phone, right, unless you had

       7   a separate line.      You got that nasty noise if you picked

       8   up.

       9              Similarly, if you were on the Internet, you

     10    couldn't make phone calls.        Sometimes you had -- people had

     11    two lines, but voice was on one line, and data was on

     12    another.

     13               And that's what I'm representing here with these

     14    two pipes.     Think about wireless transmissions as pipes.

     15               They're in the air, but voice is being transmitted

     16    in one pipe and data is being transmitted in another.

     17               And you'll learn that in that voice pipe there are

     18    packets.     And think of packets as containers of

     19    information.     And those packets, delay is not really

     20    acceptable.

     21               There can be some errors, but they pretty much got

     22    to be sent at the same interval.         Otherwise, the person on

     23    the other end of the line won't understand if those data

     24    packets aren't transmitted that way.

     25               Now, data packets are a little bit different.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 37 of 172 PageID #: 19936
                                                                                    37



       1   They're much larger.       Think of data as the information

       2   that's put together if you're looking at a web page -- and

       3   that's what's shown here is a web page of the Dallas

       4   Morning News.

       5             There can be some delay, but errors aren't

       6   acceptable.     If there's errors, then you're going to get a

       7   messed up picture, and it's not going to look right when

       8   the web page gets displayed.

       9             What Dr. Jorgenson foresaw was com -- combining

     10    the voice and data into one pipe and doing it wirelessly

     11    and transmitting it.       But he foresaw problems when you do

     12    that.   And that -- the problems that he foresaw is what

     13    ultimately led to the patents in this case.

     14              The problems would be that if you've got voice and

     15    data in there, you've got to have a way to recognize which

     16    packet is which because if you don't, you're going to be

     17    dropping data, or you might be dropping calls.             And what he

     18    came up with was a way to do -- to do this all in one pipe.

     19              And that led to the issuance of these patents, the

     20    '629, the '206, and the '517 patents.

     21              Now, remember, this was 10 years at least before

     22    LTE came out, and he didn't invent LTE.           He didn't invent

     23    Voice over LTE.

     24              But when LTE went to Voice over LTE, these

     25    Defendants used his invention because it doesn't work
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 38 of 172 PageID #: 19937
                                                                                     38



       1   without it.    Doesn't work nearly as efficiently as T-Mobile

       2   needed -- needed it to.

       3              And you're going to learn they desperately needed

       4   this invention.     And I'm going to show you the documents to

       5   back that up in a minute.

       6             But he didn't just stop with filing patents.               He

       7   had a company that employed over a hundred scientists.

       8             Malibu Networks at its peak employed over a

       9   hundred scientists, had up to 150 employees, and they

     10    developed prototypes.       And he showed these prototypes, and

     11    people saw the prototypes and said that can't be.              You

     12    can't be transmitting wirelessly.          They looked for the

     13    wires.    And there were no wires.       And he'll tell you that

     14    story.

     15              So you've got to think how did a -- a surgeon

     16    figure this out when you've got all these

     17    telecommunications companies?

     18              He'll tell you that story.         He was an outsider,

     19    because the industry wanted to solve this problem, and they

     20    looked at it, and they said let's use ATM, not ATMs like we

     21    think, not automated teller machines, but a different type

     22    of network.

     23              And Dr. Jorgenson said that's not ever going to

     24    work.    He was an outsider.      He came at it from a different

     25    perspective, and ultimately was issued the patents that
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 39 of 172 PageID #: 19938
                                                                                    39



       1   we're going to talk to you about in this case.

       2              So if this was such a great invention, how did it

       3   end up in the hands of IV?        Because you're going to learn

       4   that Dr. Jorgensen's company, Malibu Networks, didn't make

       5   it.   It failed.     It went into bankruptcy.

       6              This was right around 2001, 2002 when the dot com

       7   burst happened, and they weren't able to secure

       8   investments.

       9              And Intellectual Ventures bought these patents for

     10    $900,000.00 -- actually not these patents, one of the

     11    patents.    Two of the patents were applications.           They

     12    didn't exist.      And that was in 2004, at least six years

     13    before LTE networks were released, nine years before

     14    T-Mobile had even gone to VoLTE, Voice over LTE.

     15               And so I have a feeling the Defendants will try to

     16    argue to you and present evidence that, well, these things

     17    weren't really valuable if the company went bankrupt,

     18    right?

     19               But think about how far ahead of time his

     20    inventions were, years before, in the late '90s.             Two of

     21    the patents hadn't even issued.

     22               And they say, well, maybe he's got something, but

     23    it can't be that valuable, right?          They paid $900,000.00,

     24    and they want $77 million.

     25               I want you to think about the licenses that we'll
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 40 of 172 PageID #: 19939
                                                                                    40



       1   present to you, the evidence of the licenses to AT&T and

       2   Verizon.

       3              And think about their argument when we're

       4   presenting evidence.       They want to say, well, you didn't

       5   pay that much for them.       And it's like if I were to go out

       6   and buy oil and gas interests in an area where oil had not

       7   been discovered -- say I spent $10,000.00 on those mineral

       8   interests.    10 years go by.      Oil starts being discovered

       9   around my property.

     10               And a company comes -- I used Exxon in my voir

     11    dire.   I'll stick with picking on Exxon.          Exxon drills a

     12    well, and they hit a gusher.        They find a lot of oil.

     13    Millions of dollars.       You think they could tell me, well,

     14    you only spent $10,000.00 on those interests, we'll just

     15    give you a multiple of that.        No, I'd want to get paid for

     16    how much they used my property, what they took.             And that's

     17    what we'll ask you to focus on.         How much have the

     18    Defendants used Dr. Jorgensen's inventions?

     19               So let's talk a little bit about the technology.

     20    We heard a little about 1G, 2G, 3G, and 4G networks, and

     21    I've told you a little about VoLTE.          And I think Ms. Smith

     22    might have misspoke in her voir dire, because she said

     23    Ericsson invented 1G, 2G, 3G, and 4G.

     24               I don't think they'll say that during the course

     25    of this trial because Ericsson certainly did not invent 2G,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 41 of 172 PageID #: 19940
                                                                                    41



       1   3G, 4G, or Voice over LTE.

       2             They might have contributed to some of that

       3   technology, but you're going to have to watch them because

       4   they will claim Dr. Jorgensen's inventions during the

       5   course of this trial.       I think she misspoke when she said

       6   they invented these things.

       7             Dr. Jorgensen patented his ideas, though, in the

       8   late '90s.    That's when he filed these patent applications.

       9   And you see VoLTE coming much later.

     10              So let's talk about what we accuse.           Why do we

     11    accuse the Defendants of infringing on these patents?

     12    We're going to focus on LTE networks and the first

     13    evolution of LTE.

     14              There were two pipes -- remember I talked about

     15    there was voice and data.        There were two pipes in LTE.

     16    And I didn't know this before we started this case.              I

     17    thought everything was happening over LTE.

     18              But in the first launch of that technology, you'll

     19    learn that voice was transmitted on 3G, and data was

     20    actually transmitted on LTE.

     21              Something else you'll learn are these pipes are

     22    called spectrum, and spectrum is incredibly expensive,

     23    billions of dollars, billions and billions and billions of

     24    dollars to get spectrum.       It's very precious, and it's a

     25    limited resource, and companies are always looking for more
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 42 of 172 PageID #: 19941
                                                                                    42



       1   of it.

       2              And that's what happened when they went Voice over

       3   LTE.     They were able to move that voice and data into one

       4   pipe, and that freed up spectrum.

       5              And this is what we say the Defendants have done

       6   that infringe on this property.         The '517 and '206 patents

       7   accuse a feature called QoS Aware Scheduling, and it was

       8   present in the first evolution of LTE and in LTE with

       9   voice, this VoLTE.

     10               Then when they put everything in one pipe, they

     11    started infringing the '629 patent with DBS-SABE.

     12               That's the feature that they call in their own

     13    products -- it's called DBS-SABE.          And it was a

     14    combination.     When they went Voice over LTE, they were

     15    infringing the '517, the '207 [sic], and the '629.

     16               I know I've thrown a lot of terms at you, and I

     17    don't mean to confuse you.         I'm trying to keep it as high

     18    level as I can.     The good news is, we'll have Dr. Tim

     19    Williams --

     20               Dr. Williams, are you here in the courtroom?

     21               DR. WILLIAMS:    Yes.

     22               MR. WARD:   Dr. Williams will come and testify --

     23    thank you, sir.

     24               Dr. Williams has a bachelor's degree in electrical

     25    engineering.     He has his master's and his Ph.D. from the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 43 of 172 PageID #: 19942
                                                                                    43



       1   University of Texas in electrical engineering, and he is

       2   going to come, and he's going to walk you through the

       3   claims of each one of these patents.

       4             And he'll compare the claims of the patent to the

       5   features that we say infringe, and he will match up

       6   element-by-element.      It will take a long time.         It's --

       7   it's a very technical analysis, but he'll do it for you.

       8   And he's going to teach you about T-Mobile's networks.

       9             This is a cell tower in the middle of the screen

     10    there, and at the bottom of it, you see something called an

     11    eNodeB.   An eNodeB is that box you see on cell towers.

     12              It's called a base station.         And that cell tower

     13    transmit out to -- transmits out to phones, and in this

     14    case, you'll hear them refer to UEs, user equipment, or

     15    CPE, customer premises equipment.

     16              I haven't talked much about Ericsson.           Ericsson is

     17    actually the company that manufactures these base stations,

     18    these eNodeBs.

     19              We've also accused them of infringement, but we

     20    accuse them of indirect infringement.           It's a little

     21    different than the direct infringement that T-Mobile is

     22    doing, and Dr. Williams will talk to you about that.

     23              Now, I've told you about this limited resource

     24    called spectrum.      We've talked a little bit about

     25    competition in the industry and how each carrier has its
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 44 of 172 PageID #: 19943
                                                                                    44



       1   own allotment.

       2              We're going to present evidence to you from

       3   various sources, different documents from within T-Mobile,

       4   from within Ericsson, and from industry publications, and I

       5   want to show you one of those.

       6              It's called IBISWorld.       And this is Plaintiff's

       7   Exhibit 184.     And this is something that the industry

       8   receives and reviews, and let's look at what the industry

       9   was saying back in 2017.

     10               Wireless providers have struggled to keep up with

     11    demand, devoting a significant amount of resources to

     12    expand network capacity.

     13               The battle for wireless spectrum has been a large

     14    source of competition, and the struggle for new subscribers

     15    in this saturated market has been challenging.

     16               Carriers' appetite for both more spectrum and

     17    subscribers has played out in a series of competitive

     18    auctions and merger and acquisition attempts.

     19               So I've told you about spectrum.         I've told you

     20    about competition.      You might say, where are the documents

     21    from T-Mobile that say this is a problem?            We'll bring you

     22    Plaintiff's Exhibit 1387.

     23               You see there, they're calling themselves the

     24    un-carrier network capacity strategy, and this is from June

     25    of 2014.    This is what they're telling themselves
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 45 of 172 PageID #: 19944
                                                                                    45



       1   internally.

       2             Un-carrier success has increased network demand to

       3   the point where it will exceed current capacity starting in

       4   2015.    Planned spectrum purchases insufficient to close

       5   demand/capacity imbalance.

       6             They had a problem.       They knew they had a problem.

       7   They had limited spectrum.        And it wasn't just internally

       8   that they were saying they had a problem.

       9             We're going to show you documents that they filed

     10    with the Securities and Exchange Commission.            This was one

     11    from December 31 of 2014.

     12              The SEC is that governmental agency that regulates

     13    publicly traded companies, and T-Mobile is obligated to

     14    disclose to its shareholders in the outside world what

     15    challenges it might face.

     16              And from Pages 9, 11, and 14 of Plaintiff's

     17    Exhibit 76, we'll take a look at what they were telling the

     18    world.

     19              Under competition, they said:         AT&T and Verizon

     20    are significantly larger than us and may enjoy greater

     21    resources and scale advantages as compared to us.

     22    Competitive factors within the wireless telecommunications

     23    industry include -- one of the things they talk about --

     24    availability of additional spectrum licenses.

     25              They then talk about the risks related to their
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 46 of 172 PageID #: 19945
                                                                                    46



       1   industry, the scarcity and cost of additional wireless

       2   spectrum and regulations relating to spectrum use may

       3   adversely affect our business strategy and financial

       4   planning.

       5             If we are unable to take advantage of

       6   technological developments on a timely basis, then we may

       7   experience a decline in demand for our services or face

       8   challenges in implementing or evolving our business

       9   strategy.

     10              They needed to take advantage of technological

     11    developments.     They're telling the world that.          And they're

     12    busy acquiring spectrum, but they need an answer to this

     13    problem of how do we get more bandwidth?

     14              Guess what they did?       They launched VoLTE, Voice

     15    over LTE.     They called it innovation in growth.          And what

     16    do they call it?      Technically and economically superior.

     17    VoLTE only voice technology for 700 megahertz -- that's the

     18    spectrum that they're transmitting in -- and critical for

     19    us getting to 300 million covered pops in 2015.             Pops is

     20    population.

     21              Remember the commercials with the map wars; people

     22    were talking about how many people they could cover in the

     23    U.S.?

     24              They'll refer to this as the end of the map wars

     25    because they were able to maximize the use of that limited
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 47 of 172 PageID #: 19946
                                                                                    47



       1   spectrum, and it worked for them.

       2             You're going to -- you're going to get to see

       3   documents, and you're going to see how their profits

       4   exploded.    They became much more profitable.          They reached

       5   lots more customers.

       6             And guess what they did in 2017?          They had to tell

       7   the world about it in their SEC filings, Securities and

       8   Exchange Commission.

       9             They filed under penalty of perjury.           They swear

     10    that the information contained in those documents is

     11    accurate because, if you don't, you can go to jail.

     12              And what did they swear to then?

     13              We continue to expand our capacity through the

     14    re-farming of existing spectrum and implementation of new

     15    technologies, including Voice over LTE, VoLTE.

     16              Remember that.      They called this a new technology

     17    when they were swearing things out in their SEC filing.

     18              What else do they say?

     19              Moving voice traffic to VoLTE frees up spectrum.

     20    We are leading the U.S. wireless industry in the rate of

     21    VoLTE adoption.

     22              They took Dr. Jorgensen's inventions, they

     23    employed them in this Voice over LTE network, and they

     24    experienced the benefits that Dr. Jorgensen will tell you

     25    he envisioned, that he applied for patents for and that he
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 48 of 172 PageID #: 19947
                                                                                    48



       1   received patents on.       He'll take that stand in probably

       2   about 45 minutes, and you'll get to hear that testimony.

       3              We think the evidence of infringement will be

       4   pretty compelling.      That's why the Defendants are going to

       5   change horses, and they're going to say, yeah, we said that

       6   was new technology, but, actually, it's old technology.

       7              And you're going to hear Ericsson claim it.

       8   Ericsson's going to -- Ericsson will tell you:             We invented

       9   it first.    And maybe we didn't invent it first, but it

     10    would have been obvious.       That's another defense they have.

     11               They're going to say that for the '206 patent,

     12    which we say has a priority date of July 10th, 1998, and

     13    they're going to say there were things that came before it,

     14    prior art.

     15               And, listen, there are patents that come before

     16    it.   There are lots of publications.         The key that you'll

     17    have to be watching for are:        Do those prior publications,

     18    prior patents disclose all the elements that are present in

     19    the '206 patent?      That's the inquiry.

     20               Because they're going to say the same thing about

     21    the '517 and the '629 patents, that they're all -- all

     22    invalid.

     23               They'll say that all three of these patents,

     24    examined by different examiners at different times, were

     25    issued in error and that they're worthless.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 49 of 172 PageID #: 19948
                                                                                    49



       1             Because, if you find these patents invalid, you're

       2   finding them worthless.

       3             You tear them up for all time.         It's not just for

       4   this case.    That's why the law says they've got to prove

       5   those things to you by clear and convincing evidence, and

       6   we're going to hold them to that burden, and I hope you all

       7   will, too.    I know you will.

       8             Because then we're going to turn to damages, and

       9   we're going to bring you Mr. Walt Bratic.

     10              Mr. Bratic, are you in the courtroom?

     11              There's Mr. Bratic.       Mr. Bratic has got his degree

     12    in economics and a master's in business from the University

     13    of Pennsylvania.      He is a partner at a firm called Whitley

     14    Penn.

     15              You're going to learn he's got lots of

     16    certifications.     He's certified -- he's a certified public

     17    accountant, a certified fraud examiner, a certified

     18    licensing professional, and he is certified in financial

     19    forensics.

     20              He's been doing this for over 30 years.            He's

     21    negotiated real-world licenses, and he does something

     22    interesting in this case.

     23              THE COURT:     Three minutes remaining.

     24              MR. WARD:    Thank you, Your Honor.

     25              Ericsson's going to tell you about all their
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 50 of 172 PageID #: 19949
                                                                                    50



       1   patents, how great they are.        And they've got some strong

       2   patents, and we're going to acknowledge that they've got

       3   some strong patents.

       4             In fact, Mr. Bratic looks at Ericsson's licenses

       5   to see how much they're getting paid for their use of

       6   technology.

       7             Their experts are not going to look at any

       8   licenses.     They say, oh, let's just look at what you

       9   invested, and we'll give you a return on that and we'll

     10    call it good.

     11              We're going to look at the use of the technology

     12    because you're going to learn that these Defendants,

     13    especially T-Mobile, has used it a lot.

     14              And he's going to calculate a royalty rate of 6.3

     15    cents, and he'll explain that to you, times the number of

     16    months that their users have been using this technology,

     17    and you'll learn it's 1.2 billion user months.             We've got

     18    tens of millions of users.        How many minutes they use it on

     19    a monthly basis over the years that they've been

     20    trespassing on this property, and it's up to $77 million

     21    that T-Mobile owes for using this property.

     22              We think it's unfair what the un-carrier has been

     23    doing.   We think it's unreasonable.         And at the conclusion

     24    of this case, once we've presented all the evidence to you,

     25    I will unapologetically ask you to find that these
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 51 of 172 PageID #: 19950
                                                                                    51



       1   Defendants have trespassed on Dr. Jorgensen's inventions,

       2   IV's property, that they infringe, that these claims are

       3   invalid, and that they owe for using IV's patented

       4   property.

       5             Thank you for your time.

       6             THE COURT:     All right.     Defendants may now present

       7   their opening statement to the jury.

       8             Would you like a warning on your time, Mr. Kubehl?

       9             MR. KUBEHL:     Yes, Your Honor, five minutes,

     10    please.

     11              THE COURT:     All right.

     12              MR. KUBEHL:     I've got a couple of demonstrative

     13    components of a base station I'd like to place on the table

     14    if the Court would allow.        They're just back here --

     15              THE COURT:     On the table in front of the courtroom

     16    deputy?

     17              MR. KUBEHL:     Yes, Your Honor.

     18              THE COURT:     All right.     All right.    Proceed with

     19    your opening statement.

     20              MR. KUBEHL:     Thank you, Your Honor.

     21              Good afternoon, ladies and gentlemen.           My name is

     22    Doug Kubehl, and I am very privileged to represent Ericsson

     23    and T-Mobile in this case.

     24              I'm going to start by giving you a little bit more

     25    background about Ericsson, in particular, because you're
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 52 of 172 PageID #: 19951
                                                                                    52



       1   not hearing much about Ericsson.

       2             What I've put on the table here are some

       3   components that live inside of the base station.

       4             So the base station, you heard, is this box that

       5   sits maybe on top of a building, and it connects to

       6   antennas.    And what the base station does is it serves as

       7   sort of a middle man between our phones on one side and the

       8   Internet on the other side.

       9             So the base station talks wirelessly to our

     10    phones, and on the other side, it gets information from the

     11    Internet, and it lets it flow in between.

     12              So these boxes on the top of the buildings are the

     13    base stations.     And what I've put here are some of the

     14    components from the base station.

     15              Most of us will never get a chance in our life to

     16    see those things.      We're going to hear from some Ericsson

     17    witnesses about what those do, how they're put together,

     18    and specifically how they work.

     19              But Ericsson is the one who designed that.

     20    Ericsson built it.      Ericsson sold it to T-Mobile.          And

     21    Ericsson stands behind it.        Ericsson is here today to

     22    defend itself and its customers because it does not use

     23    those three patents.       And we'll show that to you.

     24              You wouldn't -- you wouldn't know that Ericsson

     25    was really a Defendant in this case if the Judge hadn't
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 53 of 172 PageID #: 19952
                                                                                    53



       1   told you.

       2               If you looked at all of the slides that we saw

       3   from IV, it was all focused on T-Mobile.           T-Mobile is a

       4   customer of Ericsson.       Ericsson is the one that has the

       5   knowledge and built those things, and Ericsson will show

       6   you why they don't infringe.

       7              So let me tell you just a little bit about

       8   Ericsson.     It's a worldwide company, and its headquarters

       9   are in Sweden, but the U.S. headquarters are down the road

     10    in Plano, Texas.      They employ about 3,000 people there.

     11               I'm going to show you here the Ericsson logo.

     12               May I have the next slide, please?

     13               So when I first saw this, I thought it was just an

     14    E, and it turns out it's -- it's a representation of an

     15    electrical component called a transformer.            And it

     16    represents what Ericsson hopes to be, and that's a

     17    transformer of technology, an inventor.

     18               You're hearing -- next slide, please.

     19               You're hearing a lot about LTE.         That's stands for

     20    long-term evolution.       And sometimes it's called 4G.         And I

     21    know you all know that if there's a 4G, there was probably

     22    a 1G, a 2G, and a 3G.

     23               We saw a little bit of that on the slides this

     24    morning.    There have been multiple generations of this

     25    technology.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 54 of 172 PageID #: 19953
                                                                                    54



       1             Next slide, please.

       2             What I'm showing here are some milestones that

       3   you'll hear from the Ericsson witnesses about -- about some

       4   good work they did in the 1G, 2G, and 3G technologies.

       5              And counsel is right, no -- there's no one

       6   company out there that's inventing everything in a

       7   generation of technologies.        There's no doubt about that.

       8             And we're going to hear about some of the

       9   particular things that Ericsson accomplished in -- in these

     10    earlier generations of technology, but the point that I

     11    want you to take away from this slide is change.

     12              The 2G systems that were in the '90s, those were

     13    improvements over the 1G systems from the 80s.             And just

     14    like the 3G systems in the early 2000s, were big

     15    improvements over the 2G systems.          That's why they're

     16    called generations of technologies because there are

     17    differences.     There are significant differences between

     18    these technologies.

     19              The patents in this case, as you saw from the

     20    slide from the Plaintiff, were filed back about at the end

     21    of the second generation of wireless technologies.

     22              By the time Ericsson was developing the fourth

     23    generation -- two generations later of technology, you're

     24    going to hear evidence that the old ideas from the 2G

     25    networks just didn't translate to what was needed in the 4G
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 55 of 172 PageID #: 19954
                                                                                    55



       1   networks.

       2              So what Ericsson did is they came up with new ways

       3   of doing it.     It came up with its own inventions, different

       4   from those three patents, and it created successful LG --

       5   LTE technology.

       6              And you don't have to take Ericsson's word for

       7   that.

       8              Next slide, please.

       9              What I'm showing you here is an exhibit you'll see

     10    in the case, and that's a document that the European Patent

     11    Office put out.

     12               So the European Patent Office is Europe's version

     13    of our United States Patent Office.          And so this is an

     14    agency whose job it is, is to receive patent applications

     15    and review everybody's applications for the inventions they

     16    might have, for all kinds of different technologies.

     17               And what the European Patent Office did in the

     18    year 2014, which not coincidentally, is the year that the

     19    technology that they're accusing of infringement was first

     20    put out.

     21               In that year 2014, the European Patent Office

     22    recognized Ericsson for -- a finalist as the inventor of

     23    the year for Ericsson's contributions in LTE technology.

     24               And Ericsson wasn't -- wasn't one of several

     25    companies that were recognized for this.           They were the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 56 of 172 PageID #: 19955
                                                                                    56



       1   company in LTE that was recognized for this.

       2             And the -- and the Patent Office recognizes what

       3   Plaintiff's counsel and what I'm recognizing, that LTE

       4   technology consists of thousands of individually patented

       5   inventions.

       6             There's no one patent or two patents or three

       7   patents or a hundred patents that you can say that's really

       8   what's driving LTE.      There are thousands of patents.          And,

       9   in fact, you're going to hear evidence that Ericsson itself

     10    has thousands of LTE patents.

     11              This will become an issue in the case because when

     12    it comes to damages, the Plaintiff wants to compare the

     13    three patents of Malibu Networks to the hundreds of U.S.

     14    patents -- LTE U.S. patents that Ericsson has.             And their

     15    theory is that if you look at these three patents from

     16    Malibu Networks, those would be worth one-third of the

     17    amount of all of Ericsson's LTE patents.           That's part of

     18    how they get way up to $77 million.          And we're going to

     19    show you that that's just not right.

     20              Next slide, please.

     21              So you've -- you've heard a lot about T-Mobile.

     22    What I have to say about T-Mobile is I -- I am proud to

     23    represent them, but they're Ericsson's customer.

     24              They buy base stations.        I heard no less than

     25    three times today that this case is about that.             This case
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 57 of 172 PageID #: 19956
                                                                                    57



       1   is about that base station.

       2             And T-Mobile doesn't make base stations.            You

       3   heard a reference to, well, here's -- here's their product.

       4   Here's their product.       It's Ericsson's product.         Ericsson

       5   is in the case.     Yet they refuse to acknowledge us, and

       6   I'll tell you why that is later when we talk a little bit

       7   more about damages.

       8             A little bit about the Plaintiff.          You hear

       9   general references to the company IV.           He says IV, oh, we

     10    do a lot of things.      And one of the things we do is we buy

     11    some patents, and we try to make a return on investment.

     12              And let's just be clear that the Plaintiff in this

     13    case, the Plaintiff in this case is not IV.            The

     14    Plaintiff -- and this is the complaint that they filed --

     15    is Intellectual Ventures I LLC.

     16              That I stands for Fund No. I, and what Fund No. I

     17    does is it buys patents, sells patents, tries to license

     18    patents, and it sues people.        That's what they do, period.

     19    There's no -- there's some other things that we do.              That's

     20    what they do.

     21              I think they'll admit to us that they've never

     22    made or sold any products, that they didn't invent anything

     23    in this case.

     24              They're in this case because in 2004, they bought

     25    a collection of 22 -- 22 patents from Malibu Networks for
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 58 of 172 PageID #: 19957
                                                                                    58



       1   $900,000.00.

       2              And today, they're asking for damages of 77

       3   million.     And that number, it's said with such ease, right?

       4   $77 million, that's what we're entitled to.            That's a lot

       5   of money.

       6              And let's just be clear here, here's a slide that

       7   came from the -- the presentation that you saw from

       8   Plaintiff.     And he said, look, these three patents,

       9   $900,000.00.

     10               I'm not sure what he's trying to show here, but

     11    the evidence will show there were 22 patents that were sold

     12    in that transaction.

     13               In this case, you're going to hear from Ericsson's

     14    witnesses.     You're going to hear from Mr. Johan Norrby.

     15    Mr. Norrby is on the business side of Ericsson.

     16               Thank you, Mr. Norrby.       He's in charge of the

     17    financials for the hardware that goes inside of the base

     18    station.     He's the corporate representative.         He's flown

     19    here from Sweden.      He's going to be here all week for this

     20    important case for Ericsson.

     21               I want to introduce you to Mr. Stephen McGrath.

     22    Mr. McGrath is the principal corporate counsel of

     23    intellectual property for T-Mobile.          He's been in charge of

     24    this case since its inception.         And he's going to be here

     25    all week with us, as well.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 59 of 172 PageID #: 19958
                                                                                    59



       1             Okay.   I want to turn to the job that we all have

       2   ahead of us this week, and that's really these patents,

       3   analyzing these patents, determining whether there's

       4   infringement, determining whether they're valid, and there

       5   is -- there is quite a bit of work to do.

       6             And I certainly can appreciate the eight of you

       7   and how you must feel, how I would definitely feel if I had

       8   to come in here and think I have to make decisions.

       9             I mean, his presentation was, I think, intended to

     10    be like really high level, and I'll just show you some

     11    concepts, and we'll get into the details later.             But I

     12    looked at that and thought, wow, that -- that -- that seems

     13    really complicated.

     14              So we've got some folks to help you learn the

     15    technology, as well.       One of the folks you'll hear from is

     16    Dr. Stephen Wicker.

     17              Dr. Wicker?

     18              Dr. Wicker is a Ph.D. in electrical engineering,

     19    and he's a professor at Cornell University.            He's been in

     20    the wireless industry for over 30 years.           He's given talks

     21    to Congress and the White House on cellular technology.

     22    He's been studying LTE since there was an LTE.             He teaches

     23    courses on it.     He writes books on it.        He does papers on

     24    it.

     25              What he's going to do is he's going to help us
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 60 of 172 PageID #: 19959
                                                                                    60



       1   understand LTE.     He's going to help us understand these

       2   base stations.     And he's going to compare those base

       3   stations to the patents, and you'll hear that in his

       4   opinion, he believes that there is no infringement of any

       5   of these patents.

       6             The other person that will help us will be

       7   Dr. Tony Acampora.      Dr. Acampora also has a Ph.D. in

       8   electrical engineering.       He's got over 50 years experience

       9   in the industry.      He's the director of the University of

     10    San Diego's Center For Wireless Communications.             He was at

     11    Bell Labs for what most people might consider a career.

     12    He's been awarded over 40 patents.

     13              And what his job was, was to analyze whether the

     14    patents that were issued to Malibu, whether there was prior

     15    art that actually was the same as the Malibu patents.

     16              So something that came before the Malibu patents

     17    that makes it so that they shouldn't have got the patent

     18    because the same idea was out there already.            So he's

     19    analyzed that, and he's going to tell us all about that.

     20              Okay.   You haven't seen this yet.

     21              Sorry about that.

     22              I doubt nobody's seen one of these yet.            This is

     23    what the Court was talking about.          It's a patent claim.

     24              So the patent -- you heard in the video and you

     25    heard from the Court, the patent has drawings, and it has
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 61 of 172 PageID #: 19960
                                                                                    61



       1   descriptions, and at the end of it are these numbered

       2   paragraphs called claims.        And we look at the claim, and

       3   that will be what we measure infringement on, and that will

       4   be what we measure invalidity on.

       5             So here's what I mean by that:         You look at

       6   this -- this text here -- and there's a lot of it -- and

       7   it's paragraph after paragraph after paragraph, and each

       8   paragraph has a whole bunch of concepts in it.

       9             And what IV has to do to prove infringement is

     10    they have to show you that each and every element of this

     11    entire claim is in the Ericsson base station.

     12              So your job will be to say, at the end of the

     13    case, has IV proven to me that every one of the elements in

     14    this claim is in that base station?

     15              And not like most of the elements or, gee, it kind

     16    of looks like it's kind of the same, but every single

     17    element of the claim, that's what they have to prove to

     18    show infringement.      If there's even one element that's

     19    missing, the Judge will tell you you have to find

     20    non-infringement.

     21              So I'm not going to try to explain this whole

     22    claim to you today.      There are differences, for sure,

     23    between this and the Ericsson base station, but I'll focus

     24    on one that I think was easy for me to understand, at

     25    least.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 62 of 172 PageID #: 19961
                                                                                      62



       1             So this claim is called -- it's called a method

       2   claim.   So it's a process of doing a bunch of steps.                And

       3   when you look at infringement, you're going to have to

       4   decide, are all of these steps done in just the way it

       5   says.

       6             And one of the steps that has to happen -- and

       7   I've highlighted it in yellow at the bottom -- is this --

       8   communication has to be made from that -- from a base

       9   station to what's called a CPE device.

     10              Now, when Plaintiff was going through this, he

     11    said -- he showed you a picture of a mobile phone.              He

     12    said, yeah, they call these things CPE devices.             I don't

     13    know if any of you have ever called your cell phone a CPE

     14    device, but I'll tell you what the Court will tell us we

     15    have to use as the definition of what a CPE device is.

     16              So the Court was telling us, I've construed some

     17    claims, and we all have to apply these definitions for

     18    these claim terms.

     19               So in this one particular word in this claim in

     20    this patent, this term CPE station:          Devices residing on

     21    the premises of a customer and used to connect to telephone

     22    networks, including ordinary telephones, key telephone

     23    systems, PBXs, videoconferences devices and modems.

     24              So everybody knows what an ordinary telephone is.

     25    A lot of us don't have them anymore.          We just have our
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 63 of 172 PageID #: 19962
                                                                                    63



       1   mobile phones.      The one thing that you'll hear from

       2   Dr. Wicker is what all these things have in common is they

       3   sit in one place.

       4             You'll hear that Malibu Networks was in the

       5   business of what was called fixed wireless.            So it was a

       6   wireless signal that would go from a base station, but then

       7   it would go to something bolted to your house, and then

       8   from there, you could get some signals inside the house.

       9   But the CPE equipment, customer premises equipment, is

     10    something that resides on the premise.

     11              So Dr. Wicker will explain to us his opinion, but

     12    I bet a lot of you already have some inklings that your

     13    phones, your cell phones, those are not devices residing on

     14    the premise.

     15              So that's one example of something that's missing

     16    from this patent.      We'll show you more examples, but I did

     17    want to show you the claims and not just kind of show you

     18    today's technology, hold up three patents, and say, see, we

     19    invented it.      When we get into the claims, you see there's

     20    big differences.

     21              Next slide, please.

     22              Okay.    This is the second patent, and I'm going

     23    to -- I'm going to show you one difference in each one of

     24    these patents, and I think this week we'll probably talk

     25    about several differences in each of them.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 64 of 172 PageID #: 19963
                                                                                    64



       1             This one he called the '206 patent, and it has

       2   this term called end-user quality of service requirements.

       3   And all you really heard from Plaintiff's counsel was some

       4   talk about quality of service.

       5              We want some good quality of service.           But this

       6   patent requires a particular thing:          End-user quality of

       7   service requirements.

       8             So if you've ever, on your phone or on a tablet or

       9   your TV, tried to stream something, stream a movie or a

     10    show, and then sometimes the video will kind of stop, and

     11    then maybe it will start going again, and that could be

     12    because the network is just not providing us enough

     13    bandwidth.

     14              So what I would like -- I'm the end-user; you're

     15    the end-users.     What we would like, we sure would like to

     16    have the network provide us enough bandwidth -- guarantee

     17    us enough bandwidth so that I get to see it like I should

     18    see it.   That would be my end-user quality of service

     19    requirements.

     20              Okay.   Well, that sounds pretty good.          So what

     21    would be the problem, though, if every one of us could set

     22    our own end-user quality of service requirements and then a

     23    network like T-Mobile would have to satisfy them?              And

     24    every one of us wants everything the best.            And T-Mobile

     25    would not have the resources to be able to satisfy that.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 65 of 172 PageID #: 19964
                                                                                    65



       1             So the way it actually works is a network provider

       2   like T-Mobile uses network quality of service requirements.

       3             T-Mobile is the one who decides which different

       4   applications get which kind of quality of service so that,

       5   as a company, it can balance the needs of all the different

       6   traffic types and provide the best service to everybody.

       7             So this patent, end-user quality of service

       8   requirements, in reality, what happens in the world, it's

       9   network quality of service requirements.

     10              Dr. Wicker will tell us there's no infringement

     11    here for this and for other reasons on this patent.

     12              Okay.    Last patent, last patent claim that you'll

     13    have to look at from me today probably.           The '629 patent.

     14              So this '629 patent is about -- this base station

     15    has got lots of phones that want to talk to it, and the

     16    base station has to decide who gets to talk to me next.

     17    And oftentimes, there's more phones than resources

     18    available, so you've got to figure out who gets what.

     19              What this '629 patent was about was, well, I have

     20    a good idea.      For this given phone call, why don't I look

     21    out into the future and reserve resources, not one time in

     22    the future but two times out into the future, and then that

     23    way, as this guy needs resources, he's got them waiting for

     24    him.   They're reserved for him.

     25              Let me see if I can make it a little more
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 66 of 172 PageID #: 19965
                                                                                    66



       1   understandable.

       2             The patent is like a restaurant that requires you

       3   to have reservations.       It would say you have to make a

       4   reservation one week out in advance and then make another

       5   reservation two weeks out in advance.

       6             And when Dr. Wicker goes through the claim with

       7   you, you'll see where that comes from in the claim, but the

       8   concept is that I'm going to allow my phones to have

       9   resources by looking out into the future and reserving

     10    these spots for them.

     11              Okay.   That -- that sounds kind of like, okay,

     12    wouldn't everybody do that?        Not necessarily.       One thing

     13    that's really, really cool about that box over there is

     14    it's making a thousand decisions a second.            Every single

     15    second it's figuring out which phones get which resources a

     16    thousand times.

     17              Next slide, please.

     18              And so the way it works in the Ericsson base

     19    station is, instead of reserving these spots in the future,

     20    Ericsson works more like a restaurant that doesn't take

     21    reservations.     It has phones show up when they need

     22    resources, and it has a competition between the phones.

     23              And much like a restaurant that doesn't take

     24    reservations, whether you win this competition kind of

     25    depends on how long you've been waiting.           The longer you've
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 67 of 172 PageID #: 19966
                                                                                    67



       1   been waiting to get the right to transmit, the better

       2   chance you have of getting a right.

       3             And so Dr. Wicker will tell you that this concept

       4   of having a competition for these resources, that's the

       5   opposite of reserving resources in the first place.              So for

       6   that reason, Dr. Wicker will explain there's no

       7   infringement of this patent.

       8             The bottom line in all these patents is that they

       9   relate to ideas that maybe at one time had their time, but

     10    at least in Ericsson's version of the LTE network, they

     11    weren't the right choice.

     12              And we'll show you documents from Ericsson,

     13    internal design documents where Ericsson actually looked at

     14    processes like, hmm, should we look future reservations?

     15              And they found out that actually causes some

     16    technical problems, and they decided we're not going to do

     17    that.    We're going to, instead, go the way that we ended up

     18    today.

     19              We'll see in the LTE network discussions that

     20    there were actually some discussions, should end-user QoS's

     21    be used, or should the network decide it?            And Ericsson

     22    said the network should decide it.          And that -- that

     23    actually is the way LTE went.         It's certainly the way

     24    Ericsson went.

     25              So we'll actually see documents that will -- that
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 68 of 172 PageID #: 19967
                                                                                    68



       1   will back up that these are -- these are -- the patents are

       2   real techniques, but they were really rejected.             Ericsson

       3   doesn't use them.

       4             Okay.   Let's go two slides forward, please.

       5             All right.     The issue of invalidity.        I was -- I

       6   was kind of hoping that at least we'd get some sort of

       7   high-level description of the '206 patent from the

       8   Plaintiff's counsel, but we really didn't hear much.

       9             The -- there's not much to that claim.           Basically,

     10    when you see that patent claim -- and I showed it to you on

     11    the infringement, but it's basically a concept of

     12    classifying these things called packets based on what's

     13    called end-user quality of service requirements, and then

     14    scheduling those packets, figuring out what order they

     15    should go in.

     16              That -- that's kind of paraphrasing, but -- and

     17    the experts will certainly get down into every single word

     18    of the claim, and that's their job on invalidity.              We've

     19    got the same job that they have on infringement.

     20              On invalidity, the tables are turned.           We've got

     21    to show you that all those elements are shown in any prior

     22    art that we show you.       And it is a clear and convincing

     23    standard, not a preponderance standard, that is true.

     24              THE COURT:     Five minutes remaining.

     25              MR. KUBEHL:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 69 of 172 PageID #: 19968
                                                                                    69



       1              But what we're going to see, what I'm showing you

       2   on this slide, this is to Mr. Jan Forslow, this is an

       3   Ericsson patent, May 1998.        It's a United States patent.

       4              And we're going to show you that Mr. Forslow

       5   invented the concept that we see here, classifying and

       6   scheduling packets corresponding to each application flow

       7   from the external network to the mobile radio host over the

       8   bearer in accordance with the quality of service

       9   corresponding to the application packet stream.

     10               And I -- I sort of made a big deal out of this

     11    end-user quality of service, and that's in here.             That's in

     12    here.   You're going to see it verbatim in there.

     13               All right.    So we're -- we are going to show you

     14    that with respect to that '206 patent, that it is invalid.

     15               You've got Ericsson coming up with exactly the

     16    same idea and doing it first, and they have a United States

     17    patent to prove it, and Dr. Acampora will show you that.

     18               All right.    I'll -- I'll close just by making a

     19    couple of comments about their damages case.            And in his

     20    opening, when he said that we had some particular number

     21    that we agreed we'd pay, the number is zero.            Unfortunately

     22    for them, the number is zero.

     23               We don't use these patents.        The patents are

     24    invalid.    And that's not an either/or.         This isn't a, well,

     25    if you don't believe us here, then how about this?              We
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 70 of 172 PageID #: 19969
                                                                                    70



       1   don't infringe these patents, and these patents are

       2   invalid.    The number is zero.

       3              Now, one thing I'd like you to ask yourself as you

       4   consider the evidence in the case and especially on this

       5   damage's side, $77 million, that's their number.

       6              Okay.   You've heard base station, base station,

       7   base station.      Everybody agrees.     That's what the case is

       8   about.

       9              You'll see that even Mr. Bratic, who stood up back

     10    there, he's going to have to admit that to get to

     11    $77 million, even under his analysis, he didn't use any

     12    licenses that were about base stations.           He used licenses

     13    that are about phones.       So ask yourself, why?        Why is he

     14    doing that?

     15               Well, the answer will become pretty clear that

     16    when you see that he also did an analysis of license --

     17    licenses that cover a base station.          What do you think

     18    happened to that $77 million number, even in his own

     19    report?

     20               It went from 77, dropped almost 90 percent down to

     21    $9 million.     And that's on his best day.

     22               He says, yes, if I'm looking at Ericsson is the

     23    infringer, which that's what they say in this case, and I'm

     24    looking at a base station and a base station license, which

     25    that's what we have, he says, on the best day, it's
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 71 of 172 PageID #: 19970
                                                                                    71



       1   $9 million.

       2              Now, Dr. Becker will show you why that $9 million

       3   is unreasonable, as well.        And we look forward to walking

       4   through that with you.

       5              This will be my last chance to talk to you before

       6   our closing arguments, and so I just want to take this

       7   moment to thank you on behalf of Ericsson and T-Mobile for

       8   what I know is going to be a hard week, a lot of attention

       9   required, and we just thank you so much for the

     10    consideration you're going to give.

     11               THE COURT:    All right.     Ladies and gentlemen,

     12    before Plaintiff calls their first witness, we're going to

     13    take a short recess.

     14               I'm simply going to allow you to close and leave

     15    your notebooks in your chairs.         I don't expect this to be

     16    very long.    Follow all the instructions over the recess

     17    that I've given you, including, of course, not to talk

     18    about the case among each other or with anyone.             And we'll

     19    be back in here shortly to continue with Plaintiff's first

     20    witness.

     21               The jury is excused for recess.

     22               COURT SECURITY OFFICER:       All rise.

     23               (Jury out.)

     24               THE COURT:    Be seated, please.

     25               I now am under the impression that Plaintiffs have
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 72 of 172 PageID #: 19971
                                                                                    72



       1   dropped their willfulness claim; is that correct?

       2             MR. WARD:    That is correct, Your Honor.

       3             THE COURT:     And did that happen overnight,

       4   Mr. Ward?

       5             MR. WARD:    It did, and we failed to bring it to

       6   the Court's attention.

       7             THE COURT:     You sure did, until the middle of my

       8   instructions when I was instructing them about willfulness

       9   is when my staff got the email.

     10              MR. WARD:    Yes, sir.

     11              THE COURT:     There's no reason to not tell the

     12    Court when you're telling the other party.

     13              MR. WARD:    I agree with you, Your Honor.          It was

     14    an oversight, and I apologize.

     15              THE COURT:     All right.     I trust it won't happen

     16    again.

     17              We're going to take a short recess.           When we come

     18    back, I'll -- I'll inquire as to whether either side wishes

     19    to invoke the rule.      Do you know what your preferences are

     20    in that regard?

     21              MR. WARD:    It is our preference to invoke the

     22    rule, Your Honor.

     23              THE COURT:     I assume that excludes expert

     24    witnesses?

     25              MR. WARD:    It does.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 73 of 172 PageID #: 19972
                                                                                    73



       1             THE COURT:     Does that comport with the Defendants'

       2   posture, Mr. Kubehl?

       3             MR. KUBEHL:     It does, Your Honor.

       4             THE COURT:     All right.     Well, we'll do that on the

       5   record before I bring the jury back in -- or, excuse me,

       6   after I bring the jury back in.

       7             In the meantime, we'll take a short recess.             The

       8   Court stands in recess.

       9             COURT SECURITY OFFICER:        All rise.

     10              (Recess.)

     11              COURT SECURITY OFFICER:        All rise.

     12              THE COURT:     Be seated, please.

     13              All right.     Plaintiffs, are you prepared to call

     14    your first witness?

     15              MR. FLANNERY:     Yes, Your Honor.

     16              THE COURT:     All right.     Let's bring in the jury,

     17    please.

     18              (Jury in.)

     19              THE COURT:     Please be seated, ladies and

     20    gentlemen.

     21              Does either party wish to invoke the rule?

     22              MR. WARD:     We do, Your Honor.

     23              THE COURT:     All right.     Do I understand that it's

     24    your request that the rule exclude expert witnesses?

     25              MR. WARD:     And corporate representatives, yes,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 74 of 172 PageID #: 19973
                                                                                    74



       1   Your Honor.

       2             THE COURT:     All right.     The rule has been invoked,

       3   which means if you expect to testify in this case and you

       4   are not an expert witness or a corporate representative,

       5   then you must remain outside the courtroom until such time

       6   as you are called to the witness stand.

       7             So any fact witnesses that would be covered by the

       8   rule that are present in the courtroom should exit at this

       9   time.

     10              MR. WARD:    Our first witness is a fact witness, so

     11    that's who we'll be calling.        But other than that, there's

     12    no one else for the Plaintiff.

     13              THE COURT:     Well, no reason to take him out and

     14    then bring him back in.

     15              MR. WARD:    Thank you.

     16              THE COURT:     All right.     The rule has been invoked.

     17              Plaintiff, call your first witness.

     18              MR. FLANNERY:     Your Honor, Intellectual Ventures

     19    calls Dr. Jacob Jorgensen.

     20              THE COURT:     All right.     If you'll come forward,

     21    Dr. Jorgensen.

     22              If you'll come around, our courtroom deputy will

     23    administer the oath to you.

     24              (Witness sworn.)

     25              THE COURT:     All right.     Now if you'll come around
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 75 of 172 PageID #: 19974
                                                                                    75



       1   and have a seat here at the witness stand.

       2             All right.     Counsel, you may proceed.

       3             MR. FLANNERY:     Your Honor, may I show the slides?

       4   May I demonstrate slides?

       5             THE COURT:     Are these a demonstrative, or are they

       6   a pre-admitted exhibit?

       7             MR. FLANNERY:     Yes, just slides -- slides he's

       8   going to use to guide his testimony.

       9             THE COURT:     All right.     Let's proceed -- proceed

     10    with your direct examination.

     11              MR. FLANNERY:     Thank you, Your Honor.

     12         JACOB JORGENSEN, PH.D., PLAINTIFF'S WITNESS, SWORN

     13                             DIRECT EXAMINATION

     14    BY MR. FLANNERY:

     15    Q.   Good afternoon, Dr. Jorgensen.

     16    A.   Good afternoon.

     17    Q.   Tell the jury a little bit about yourself.            Where did

     18    you grow up?

     19    A.   I grew up in Seattle and Sacramento.

     20    Q.   And where do you live now?

     21    A.   Small town just outside of Sacramento called Folsom.

     22    Q.   And is -- is that the Folsom where Johnny Cash went to

     23    prison and recorded that famous concert while he was an

     24    inmate?

     25    A.   I'm afraid so.     That's how we're known.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 76 of 172 PageID #: 19975
                                                                                    76



       1   Q.   Okay.    And do you have a family?

       2   A.   Yes, I do.    I have three grown children and eight

       3   grandchildren.

       4   Q.   Tell the jury about your education.          Where did you go

       5   to college?

       6   A.   MIT.

       7   Q.   And what was your focus at MIT?

       8   A.   Theoretical physics, specializing in quantum theory.

       9   Q.   So that's Massachusetts Institute of Technology.             Was

     10    MIT considered one of the leading scientific universities

     11    in the world?

     12    A.   I believe so, yes.

     13    Q.   And did you intend to work in the field of physic after

     14    graduating from MIT?

     15    A.   I did.    I intended to pursue my Ph.D. in physics and

     16    spend my life practicing in physics.

     17    Q.   Did you, in fact, work in the field after MIT?

     18    A.   No, I didn't.

     19    Q.   What were you going to do?

     20    A.   I, instead, went to medical school.

     21    Q.   Okay.    Did you know you were going to go to med school

     22    before you graduate -- before you graduated from MIT?

     23    A.   Yes, but only in my last year, so I had to pick up some

     24    prerequisites.

     25    Q.   And what did -- what did you do?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 77 of 172 PageID #: 19976
                                                                                    77



       1   A.   So I had to go to summer school at Harvard to pick up a

       2   year's worth of organic chemistry.

       3   Q.   And where were you going to go to Columbia -- medical

       4   school?

       5   A.   Columbia Medical School --

       6   Q.   Okay.

       7   A.   -- New York City.

       8   Q.   Thank you.     So you're at MIT, then you took classes at

       9   Harvard, and now you're off to Columbia for medical school.

     10    Did you do anything before that?

     11    A.   Yes, I -- summer between I worked on a medical device

     12    that measured intravenous fluids in patient care.

     13    Q.   And was that your first invention?

     14    A.   Sort of.     I'd always been tinkering with devices, you

     15    know, since high school.       I invented a new kind of particle

     16    accelerator, which I built.

     17    Q.   Did you graduate Columbia eventually and become a

     18    doctor?

     19    A.   Yes, I did.

     20    Q.   And tell the jury what you did after medical school,

     21    please.

     22    A.   Well, the standard thing that all med school graduates

     23    did, I did an internship for a year, residency, training

     24    for three years, and then a fellowship for two years after

     25    that.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 78 of 172 PageID #: 19977
                                                                                    78



       1   Q.   Did you perform surgeries?

       2   A.   Yes, I did.

       3   Q.   Did you do research?

       4   A.   Yes.

       5   Q.   And did you work on any more inventions during your

       6   medical training?

       7   A.   I worked on a couple more medical devices involved in

       8   patient care.

       9   Q.   Okay.

     10                MR. FLANNERY:   Next slide, please.

     11    Q.   (By Mr. Flannery)      So let's talk a little bit more

     12    about your background.       The -- the technology in this case,

     13    as the jury has heard, is telecommunications.             How and why

     14    did you go from being a surgeon to working on

     15    telecommunications systems?

     16    A.   Well, I really loved patient care.          I really loved

     17    taking care of patients.       But I also still felt really tied

     18    into science and technology.        And so I kept reading about

     19    what was going on in the science and technology world, and

     20    I read about what was going on in the 1980s with the break

     21    up of AT&T in telecommunications.          It seemed like there

     22    were all sorts of new opportunities opening up.

     23    Q.   Okay.    So you went to MIT, then you were a doctor, and

     24    now you saw opportunities in telecommunications.             Were you

     25    going back to science?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 79 of 172 PageID #: 19978
                                                                                    79



       1   A.   Well, a little bit.      I -- at MIT, I picked up the

       2   electronic hardware design and computer software

       3   programming.     But I didn't really learn anything about

       4   telecommunications.

       5   Q.   So did you have to teach yourself telecommunications?

       6   A.   Yes, I did.    And, of course, I had a full-time job, so

       7   I went at night.      After my time in the hospital, I would go

       8   to the library and study textbooks and articles about

       9   telecommunications theory for two to four hours, whenever I

     10    had the opportunity at night.

     11    Q.   So you were working all day in the hospital, and then

     12    teaching yourself telecommunications at night?

     13    A.   That's correct.

     14    Q.   And how long did you do that for?

     15    A.   About two years.

     16    Q.   After teaching yourself telecommunications, did you

     17    start to work on a business?

     18    A.   Yes.   Along the way, I noticed that -- you know,

     19    with -- even with the break up of AT&T, long distance calls

     20    were very expensive.       And -- and I thought, gee, there must

     21    be a way to reduce the costs, so I had an idea about how I

     22    might do that.

     23    Q.   And why were the costs of long distance calls so

     24    expensive?

     25    A.   Well, I think because the telephone network was
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 80 of 172 PageID #: 19979
                                                                                    80



       1   controlled by just a few carriers, and so there wasn't a

       2   lot of competitive pressure, but they had these very

       3   complex rate price programs or rate sheets that people and

       4   businesses had trouble finding the best rates for.

       5               So I realized if I built a computer system that

       6   attached to the network and helped determine what the least

       7   cost for a particular call was, I'd be able to help people

       8   save a lot of money.

       9   Q.   Did you start a company around these ideas?

     10    A.   Yes.     That was Televector.

     11    Q.   And were you still a surgeon at this time?

     12    A.   I was.

     13    Q.   Tell the jury a little bit about Televector.            What did

     14    you do to start?

     15    A.   So this was a -- sort of a typical start-up thing.              I

     16    had an extra bedroom in my apartment in New York City that

     17    was not being used, so I used that for my prototype lab.

     18                I built my circuit boards there, and it got to the

     19    point where I needed to build more than I could do, because

     20    I had my job during the day.

     21                So I hired some technicians to come in during the

     22    day and -- actually four technicians would work there in my

     23    apartment.

     24    Q.   And did you move the company out of your house

     25    eventually?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 81 of 172 PageID #: 19980
                                                                                    81



       1   A.   Yeah.    I really ran out of room because I realized I

       2   had to hire more people.       I had to hire some people that

       3   knew financing and marketing and sales, which, you know, I

       4   didn't know about.

       5               So I found a loft in -- in downtown Manhattan and

       6   hired more people.      And we continued to produce the -- the

       7   system.

       8                And I would come in at night after hours, and

       9   people were staying late at night because they were very

     10    devoted people.     And we would talk about changes and

     11    improvements.

     12    Q.   So describe the culture at Televector.

     13    A.   So it was a real start-up.        It was very tight-knit.

     14    You know, there were -- there was no hierarchy, no titles.

     15    Everybody did everything.        And it was just a very -- a

     16    wonder of experience for me.

     17    Q.   And did you eventually stop practicing medicine during

     18    the time you were running Televector?

     19    A.   Yes.    I decided to let my medical career complete at

     20    the end of my fellowship.        And then I spent a hundred

     21    percent of my time devoted to Televector.

     22    Q.   And what happened to Televector?

     23    A.   Well, Televector continued to do very well.            We sold

     24    many of these computer systems.

     25                And by this time, there was starting to be some
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 82 of 172 PageID #: 19981
                                                                                    82



       1   competition.     So we needed to invest some more money.            And,

       2   unfortunately, my business partner did not want to take in

       3   more outside money.

       4             So, eventually, we just let the company shut down.

       5   Q.   And approximately what time frame are we in now?

       6   A.   I think that was about 1989.

       7   Q.   And after Televector, did you start another company to

       8   integrate computers into telecommunications?

       9   A.   Yes, I did.    That was EIS.

     10    Q.   And did you figure out something about the way telecom

     11    companies operate that you wanted to explore with EIS?

     12    A.   Yeah.   Of course, I had learned a lot about the network

     13    and how it operated with Televector.          And so I thought that

     14    I could improve the way telephone -- long distance calls

     15    were handled by customer support call centers.

     16              And that involved getting information from a

     17    telephone network through the use of a computer that was

     18    attached to the network, which I had done already, and

     19    letting a computer database know where the call came from.

     20              So a sales representative or a customer service

     21    representative would then know who was making the call and

     22    say, oh, hello, Mr. Jones, we talked to you yesterday, I

     23    see.   How can I help you today?        So it made the customer

     24    relationship experience much better.

     25    Q.   And so before your -- your technology, companies
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 83 of 172 PageID #: 19982
                                                                                    83



       1   couldn't do that, they would just have to answer the call

       2   and say hello?

       3   A.   That's correct.     They had no idea who they were -- who

       4   was calling them.

       5   Q.   Okay.    And what kind of companies used this technology?

       6   Did people buy it from you?

       7   A.   Yes.    We had one of -- very large customers.          We had

       8   American Express as a customer.         And AT&T was a customer.

       9   Q.   And you sold them computer systems?

     10    A.   Yes.    In fact, American Express, I think we sold over

     11    5,000 workstations to.

     12    Q.   Was EIS successful?

     13    A.   Very successful.     And so much so that we went public

     14    and continued to grow.

     15    Q.   And you started this company?

     16    A.   Yes.    I and a few other people.

     17    Q.   Okay.    What happened with your involvement in EIS?

     18    A.   Well, I -- I think this is around mid to late '90s,

     19    '97, maybe, I was starting to learn about something new

     20    called Voice over Internet Protocol, Voice over IP.

     21                And up to this point, all telephone calls had to

     22    go on copper wire.      It was analog, and you had to have a

     23    set -- you know, a telecommunications network for that.

     24                But now, with this new VoIP technology, you could

     25    send voice on packets on the Internet.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 84 of 172 PageID #: 19983
                                                                                    84



       1               And I thought, wow, if you could combine voice and

       2   data like Internet on this same network, you could do some

       3   really cool things.

       4               So I wanted the company, EIS, to make that their

       5   next generation computer system was to combine the two.

       6   Q.   And did you eventually leave EIS?

       7   A.   Yeah.    Well, unfortunately, EIS was so successful in

       8   selling its present computer system, they didn't want to do

       9   something new.     So I left the company.

     10    Q.   Okay.    So after you left EIS, you saw a future for

     11    combining voice and data packets?

     12    A.   Yes.    I thought this is the wave of the future, that

     13    everything is going to be accessible through the Internet,

     14    through the use of these packets.

     15    Q.   Okay.    And how did you want to combine and

     16    transmit these voice and data packets?

     17    A.   Well, I wanted to get into and out of the network, but,

     18    you know, it was still very expensive to transmit on the

     19    telephone network, and I thought there has to be a better

     20    way.

     21                So I started thinking about a different type of

     22    access, and I started thinking about wireless.             Maybe

     23    wireless would be able to lower the cost for people, not

     24    just for phone calls with this Voice over IP technology,

     25    but wireless for -- for data.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 85 of 172 PageID #: 19984
                                                                                    85



       1   Q.   And what users were you initially focused on?

       2   A.   Well, I was thinking both home -- home -- people at

       3   home and offices and businesses.

       4   Q.   Okay.

       5             MR. FLANNERY:     Next slide, please.

       6   Q.   (By Mr. Flannery)     So tell the jury a little bit about

       7   why you wanted to go wirelessly.         What was going on at the

       8   time?

       9   A.   Well, of course, since the beginning of telephones,

     10    there was a huge investment over many, many decades into

     11    the network, lots of cables and wires and computers and

     12    servers, and companies like AT&T and others controlled it,

     13    and it was hard -- it was expensive to get access to it.

     14              And as I think we heard before, you can only do

     15    one thing at a time.

     16              You could either connect to the network to send a

     17    voice signal or connect, you know, a computer with a

     18    dial-up modem to get data.        And I wanted to be able to do

     19    both simultaneously.       And seemed like I could figure out a

     20    way to do that with wireless.

     21    Q.   Why did you think you could do that?

     22    A.   Well, I -- I was thinking that with packets, there

     23    would be a way to transmit everything cost effectively, and

     24    I would have to create some new technology in terms of

     25    software to be able to handle the packets intelligently.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 86 of 172 PageID #: 19985
                                                                                    86



       1   Q.   So you indicated you were initially focused on users,

       2   homes, and offices.      Did you have a name for their devices?

       3   A.   For what -- I'm sorry?

       4   Q.   The users in their homes and offices, did you have a

       5   name for their devices?

       6   A.   Well, at the time, I think that the terminology was

       7   CPE.

       8   Q.   And what does that stand for?

       9   A.   Customer premises equipment.        I think it's now --

     10    people usually say UE.

     11    Q.   Okay.   Were you -- were you working on cell phones at

     12    the time?

     13    A.   Not necessarily, but I thought that the ideas I had for

     14    wireless access into homes and businesses could work

     15    equally well someday for mobile also, but --

     16    Q.   And do you -- do you know what term the industry uses

     17    today to refer to mobile phones?

     18    A.   I think it's user equipment.

     19    Q.   Okay.   So you call something customer premises

     20    equipment, and today they call things user equipment.               To

     21    you, was it just equipment?

     22              THE COURT:     Just a minute.      Just a minute.     Just a

     23    minute.

     24              Mr. Kubehl.

     25              MR. KUBEHL:     Objection, leading.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 87 of 172 PageID #: 19986
                                                                                    87



       1             THE COURT:     Sustained.

       2   Q.   (By Mr. Flannery)     How did you -- how did you relate

       3   customer premises equipment to the devices that you were

       4   working on?

       5   A.   Well, I -- the technology that I was thinking of would

       6   work for homes and businesses and other applications,

       7   regardless of whether it was actually in the home or

       8   business or transported or, you know, had a mobile nature

       9   to it.

     10    Q.   Okay.   We'll get -- we'll get to that in a little bit.

     11              So with reference to Slide 5, please explain

     12    further the system that you envisioned.

     13    A.   So this is what I called a wireless point to

     14    multi-point system.      So it's this big -- you see an antenna

     15    there, but the important thing is the base station,

     16    connecting to, and the diagram shows, businesses and homes

     17    and other devices.

     18              And the idea was that in order to do this, both

     19    voice and data, this base station had to be pretty darn

     20    smart.   And I was going to have to design some software

     21    algorithms that would be able to handle that data and make

     22    sure that everything didn't get all mixed up.             And that was

     23    one of the things I had to do.

     24              And the other thing I had to do was make sure I

     25    was using the wireless spectrum efficiently because
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 88 of 172 PageID #: 19987
                                                                                    88



       1   wireless spectrum is extremely precious and expensive.

       2                And I thought that with all of that intelligence,

       3   I could be sure to use all of that spectrum and thereby

       4   make it less expensive to operate.

       5   Q.    And are these ideas that led to your inventions and the

       6   patents that bring us here today?

       7   A.    Yes.

       8   Q.    Okay.    So you --

       9                MR. FLANNERY:   Let's look at the next slide,

     10    please, Slide 6.

     11    Q.    (By Mr. Flannery)      You talked about what you wanted to

     12    do.    With reference to Slide 6, could you explain to the

     13    jury some of the problems that you faced?

     14    A.    Right.

     15    Q.    Is it -- is it easy to combine and control these mixed

     16    streams of information, like voice, Internet, and video in

     17    a wireless environment?

     18    A.    Well, I think this was the big challenge.          They are

     19    very, very different -- voice streams, data streams are

     20    very different in nature from Internet or video or email or

     21    file columns.      They all have different things that you need

     22    to pay attention to.

     23                 And as an example for voice, if you send them in

     24    these packets, they have to be sent at the same constant

     25    rate; whereas, for Internet, they don't have to be sent at
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 89 of 172 PageID #: 19988
                                                                                    89



       1   the same constant rate, but you have to worry about being

       2   very accurate, if they're all errors.           Once in a while, if

       3   there's an error in the voice packet, it's not that

       4   important.

       5              So each type of data had its own requirements for

       6   quality.     So that's what I was referring to when I said

       7   quality of service.

       8   Q.   And what does this have to do with packets?            Are there

       9   a lot of them?

     10    A.   There are billions of packets.         And what I realized how

     11    many packets I'd have to deal with, I thought, oh, my gosh.

     12    This is going to have to be a very fast problem.

     13               And so that was another challenge, was I had to

     14    touch every single packet because I had to understand, for

     15    every packet, oh, is this a voice packet, or is this an

     16    email packet?     And then I had to categorize that packet.

     17    Okay.     This is an email packet.      Oh, this is a voice

     18    packet.

     19               And then -- so that was the classification

     20    process.     So the program had to do that very fast, and

     21    every single packet had to be touched and analyzed.

     22               And then the system had to be able to take that

     23    information and then figure out exactly where to send each

     24    packet, depending on what type it was.

     25               And -- and this is a very complicated process to
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 90 of 172 PageID #: 19989
                                                                                    90



       1   do in realtime to keep up with everything and not lose

       2   it -- lose track of things.

       3             And if you don't do that, what happens is voice

       4   quality -- what happens is sometimes you can't hear the

       5   voice at all or there -- it will certainly drop, or it will

       6   be so distorted that you won't able to understand the other

       7   person, or you'll have a file download that will have

       8   errors, so we have to send it multiple times until we get

       9   it right.    So it would be a total mess without that

     10    intelligence.

     11    Q.   Okay.   And the jury is going to hear about and heard a

     12    little bit already about bandwidth.          How did that fit into

     13    what you were doing?

     14    A.   Well, the easy way to do it is to allocate just a lot

     15    of bandwidth and just use what you need and then maybe

     16    things wouldn't bump into each other.

     17              But I wanted it to be cost effective, and

     18    wireless, as I said, the spectrum is very expensive.

     19              So you have to be very parsimonious in usage of

     20    that -- of spectrum.

     21              So the intelligence would allow us to be very,

     22    very efficient with the use of that radio and radio

     23    spectrum.

     24    Q.   Did you start a company to design and develop these

     25    ideas?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 91 of 172 PageID #: 19990
                                                                                    91



       1   A.   Yes, I did.

       2   Q.   And what was the name of that company?

       3   A.   That was Malibu Networks.

       4             MR. FLANNERY:     Okay.    Let's look at the next

       5   slide, please.

       6   Q.   (By Mr. Flannery)     Would you please summarize for the

       7   jury what you set to do with Malibu.

       8   A.   So we wanted to build an entire system, wireless point

       9   to multi-point system, with a base station -- highly

     10    intelligent base station, and receivers that would receive

     11    the signal and communicate with the base station and would

     12    be able to handle all of these different types of data,

     13    which I mentioned, voice and email and all of that, at the

     14    same time and nonetheless provide a really high quality of

     15    service, so it would seem to the user that it was only that

     16    data stream that was being sent because there was no

     17    evidence of anything else interfering with it.

     18              So very high-quality service from end-to-end, from

     19    one end of the conversation or the server to the -- to the

     20    user.   And --

     21    Q.   There's a reference there to maximize efficient use of

     22    bandwidth.    Could you just elaborate on that a little bit.

     23    A.   Sure.   And I think I mentioned that it's -- it's the

     24    real challenge to do it while minimizing the amount of

     25    bandwidth that you're using.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 92 of 172 PageID #: 19991
                                                                                    92



       1                So every spare bit of spectrum is utilized.           So

       2   every split second when, you know, the radio could go out

       3   without any data, you need to find a way for data to get

       4   into there -- into that spot so you're using it all while

       5   still maintaining that quality.

       6   Q.   Okay.    Let's talk about how you did it.

       7               MR. FLANNERY:   Next slide, please.

       8   Q.   (By Mr. Flannery)      Did you need to work with the

       9   existing telephone network technology?

     10    A.   Yes.

     11    Q.   Could you explain to the jury about that, please.

     12    A.   So our base stations would be located -- would be --

     13    would communicate with each other over the core network, as

     14    illustrated here, and that -- I think we've heard the ATM

     15    doesn't mean automatic teller machine.

     16                 It's a specialized kind of computer that's used

     17    by telephone network carriers, and it's called asynchronous

     18    transfer mode.     That's why they abbreviated it ATM.

     19                So that's in the middle.      And it does its job by

     20    sending out what I call pipes from one end to the another.

     21                And it doesn't really see what's in the pipes,

     22    doesn't care what's in the pipes, but packets can flow

     23    through the pipes, and that's all I needed, packets from

     24    one base station to the other as an example.

     25                MR. FLANNERY:   Okay.    Let's go to the next slide,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 93 of 172 PageID #: 19992
                                                                                    93



       1   please.

       2   Q.   (By Mr. Flannery)     Now, could you explain a little bit

       3   more about the packets and how it was your ideas to use

       4   packets.

       5   A.   Okay.   So I think we heard that -- you know, what the

       6   packets were all about, but they're actually divided into

       7   two sections.

       8              There's one section where the actual data is

       9   carried.     That's where the email or the files or the

     10    website part of it is in there.

     11               And -- and then there's another part of the packet

     12    called a header.      And the header just tells where it's

     13    going, where it's from, and some information about the

     14    application.

     15               And that's -- all of that information would have

     16    to be analyzed by my computer algorithms and used to

     17    classify the packet.

     18               So every single packet had to get its header

     19    analyzed.     And -- and it can't fall behind.         It has to do

     20    it very, very quickly.

     21               So as a result, as we found, you get very clear

     22    voice, just like on the telephone network, regular

     23    telephone network, and web pages populate on your monitor

     24    very quickly, no delays, and it works great.

     25    Q.   Now, there's a reference there to packet-centric
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 94 of 172 PageID #: 19993
                                                                                    94



       1   scheduler.      What is that?

       2   A.   So in order for the scheduler to do its job, it -- it

       3   all focuses on that packet, the packet information.              I've

       4   got to be able to analyze the packet headers.

       5             So that's central to the whole operation of the

       6   system.      If I can't get access to the packet headers, this

       7   system won't work this way.

       8   Q.   Okay.

       9             MR. FLANNERY:     Let's go back for a minute to that

     10    term ATM.

     11    Q.   (By Mr. Flannery)     Did you consider using the

     12    asynchronous mode?

     13    A.   I did at first.     I think I was a little naive, not

     14    understanding completely what ATM's limitations were, but I

     15    -- I realized that with those pipes, ATM didn't have --

     16    didn't see the -- the packet headers.

     17              Instead, it produces something called cells, ATM

     18    cells.    And whatever packets come into one of its pipes, it

     19    just chops them up into 53-byte segments, and it doesn't

     20    know what's in there.

     21              In fact, one packet that's coming in could get

     22    chopped into many different cells, or in one cell, you

     23    could have contents from two different packets.

     24              So I reluctantly said, finally, I can't use ATM.

     25    That's not going to be for me.         I'm going to have to do
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 95 of 172 PageID #: 19994
                                                                                    95



       1   something different.

       2             MR. FLANNERY:     Okay.    Let's go to the next slide,

       3   please, and talk about some of your ideas.

       4   Q.   (By Mr. Flannery)     So you mentioned earlier this term

       5   quality of service.      Could you explain that further with

       6   reference to this slide.

       7   A.   Well, again, quality of service is ultimately judged at

       8   the end-user -- you know, what the end-user experiences,

       9   and carriers want end-users to have good experience, so

     10    carriers want to set up the system so that it's providing

     11    clear voice and web -- web pages that have all the

     12    photographs, all the pictures intact, and video -- YouTube

     13    doesn't exactly -- doesn't stutter around.            So those are --

     14    would be indications that we're doing a good job of

     15    providing quality.

     16              So we're analyzing the packets, classifying them,

     17    and then figuring out the best schedule.

     18              So what we do is we say, okay, I've got all of

     19    these different types, three or four or five or seven

     20    different types of traffic that have to be transmitted, and

     21    I know there are constraints for each one.            Now, how do I

     22    schedule them over the airwaves.

     23              So the algorithm -- the computer software program

     24    will figure out, okay, these are the things to send right

     25    now, but in addition, we're going to also figure out what
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 96 of 172 PageID #: 19995
                                                                                    96



       1   needs to be sent with the next transmission and the next

       2   transmission and the next transmission.

       3              So we're doing this -- the algorithm is figuring

       4   out things not just now but in the future also about how to

       5   send things.     And that's what the packet scheduling is all

       6   about.

       7   Q.   And what did you do to maximize bandwidth?

       8   A.   Well, we maximized bandwidth by packing everything very

       9   efficiently.

     10    Q.   And would that save companies using your ideas lots of

     11    money?

     12    A.   Huge amounts of money.       We were thinking that without

     13    this, we might have to have a lot of extra bandwidth.

     14               And also, our intent was not to send radio waves

     15    over an extensive spectrum because we thought maybe our

     16    customers would -- wouldn't -- would or would not have to

     17    have it.

     18               So we're -- we're thinking about unlicensed

     19    bandwidth, also, which there wasn't much of.

     20    Q.   Okay.   Did you seek patents for these ideas?

     21    A.   Yes, I did.

     22               MR. FLANNERY:    If you could go to the next slide,

     23    please.

     24    Q.   (By Mr. Flannery)     And is that the patents that are at

     25    issue here PTX-1, 2, and 3?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 97 of 172 PageID #: 19996
                                                                                    97



       1   A.   Yes.

       2   Q.   And could you hold those up for the jury?

       3   A.   Yes.

       4   Q.   Now, could you please explain to the jury what you did

       5   to get those patents?

       6   A.   Well, I worked for many months.         I came up with my

       7   design ideas and then worked with a patent attorney to

       8   figure out how to boil those ideas down into patent

       9   language.

     10                 And, of course, a patent attorney knows how to do

     11    that.   So we would take my invention concepts and put them

     12    into the patents, and it took a few months.            And then we

     13    made the applications.

     14    Q.   Okay.    Now, you were a doctor, and then you were

     15    awarded these telecommunications patents by the United

     16    States Patent Office.       How are you able to figure all this

     17    out?

     18    A.   Well, I think in lots of things I do, I'm sort of an

     19    outsider, sort of a maverick.         I come from the outside.

     20                So for the telecommunication stuff, since I was in

     21    the library and I was learning from textbooks and from some

     22    experts I had talked to, I -- I had a different

     23    perspective.

     24                I wasn't working for a large corporate entity

     25    like -- you know, like AT&T or Ericsson.           So I -- I didn't
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 98 of 172 PageID #: 19997
                                                                                    98



       1   need to follow their conventions about how to solve things

       2   or how to use prior things that they'd been working on.

       3             I had a fresh start.       I didn't have anything.        So

       4   I just decided, well, what's necessary, and -- and just

       5   think about it without being worried about what people

       6   expect.

       7             MR. FLANNERY:     Okay.    Let's go to the next slide.

       8   Q.   (By Mr. Flannery)     If you could start to -- sort to

       9   wrap up here.     If you could tell the jury a little about

     10    Malibu as a company.

     11    A.   So we did develop the wireless point to multi-point

     12    system.     We built the intelligent base stations and the

     13    transceivers, the -- the radios that were used by users.

     14              We had over a hundred scientists working on our

     15    staff.    And we got to the point of building working

     16    prototypes.

     17    Q.   And did you show the prototype to anyone in the

     18    industry?

     19    A.   Yes, we did.    We showed -- well, first of all, to our

     20    board of directors, and they were very happy.             But we -- we

     21    also went to a -- an industry trade show in Atlanta in the

     22    year 2000 called Supercomm, and there was a big floor --

     23    all the engineers go to these shows.

     24                They're kind of boring, but -- so we set up our

     25    system with the antennas, and we set up workstations with
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 99 of 172 PageID #: 19998
                                                                                    99



       1   our user stations out on the floor.          And we had people make

       2   phone calls and access the Internet and do their email.

       3                And they were all transmitting from the user

       4   stations -- transmitting and receiving from the user

       5   stations through our base station.          And perfect quality.

       6             And so it was great.       We felt really great about

       7   that grouping.

       8   Q.   And what was the reaction of some that saw your working

       9   model?

     10    A.   Well, we had some skeptical engineers who came by, and

     11    they said -- and they started using it.           And they said:

     12    This is over wireless?       How can you do that?       And I had to

     13    explain, well, you know, we worked on these algorithms in

     14    the -- in the base station that do this, this, and this.

     15              And they said:      How is that possible?       And they

     16    seemed skeptical, and I saw them looking at the ground.                  I

     17    said:    What are you doing?      They said:     We're looking for

     18    hidden wires.     You must be cheating.

     19    Q.   And did you --

     20    A.   But I wasn't.

     21    Q.   -- did you show use of and application of your ideas in

     22    any other environment?

     23    A.   Yeah.    Actually for fun, we took one of our user

     24    stations and hooked it up to a battery, and we put it into

     25    the car of one of my engineers.         And we drove around
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 100 of 172 PageID #: 19999
                                                                                 100



       1   town -- drove around Folsom actually with our base station

       2   transmitting, and we could send and receive voice and email

       3   and -- and Internet.        And it was great.

       4   Q.   So you showed working of your system in a mobile

       5   environment?

       6   A.   Yes, it was mobile.

       7               MR. KUBEHL:     Objection, leading.

       8   Q.   (By Mr. Flannery)       Did you meet with any?

       9               THE COURT:    Wait a minute.

      10               MR. FLANNERY:     I'm sorry.

      11               THE COURT:    That's sustained.     That's a leading

      12   question.

      13               MR. FLANNERY:     Okay.

      14               THE COURT:    You need to ask the questions for this

      15   witness in a non-leading form.

      16               MR. FLANNERY:     Okay.   I'm sorry, Your Honor.       I'll

      17   move on.     Thank you.

      18               THE COURT:    Okay.

      19   Q.   (By Mr. Flannery)       Did you meet with any telecom

      20   companies about your technology to try to generate interest

      21   from Malibu?

      22   A.   Yes.    We met with many, including AT&T and Sprint.

      23   Q.   And what was the future for Malibu?

      24   A.   Well, it was looking very good.         We were just finishing

      25   the prototype phase, and we were looking at how to
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 101 of 172 PageID #: 20000
                                                                                 101



       1   re-engineer everything for manufacturing.

       2             And that's a very costly and lengthy process.             So

       3   we were prepared to invest a lot of money in manufacturing

       4   this in volume.     Unfortunately, we never got there.

       5   Q.   What happened?

       6   A.   Well, there was something called the dot com telecom

       7   prices in 2001/2002.       It was nothing to do with us.         It was

       8   an independent financial event, but, unfortunately, our

       9   venture capital -- capitalists, the people who funded our

      10   company, kind of got into a panic, and they stopped funding

      11   all of their start-ups, not just Malibu.           And, oh, my gosh,

      12   we had so many employees with no revenue now.

      13             So I, unfortunately, had to let everybody go.             And

      14   we shut the company down a couple years later.

      15   Q.   And what happened to your patents?

      16   A.   The investors sold them to Intellectual Ventures.

      17   Q.   And what do you think about Intellectual Ventures?

      18   A.   Wow, I was -- I had known about Intellectual Ventures

      19   before and what they were doing.         I was very excited.       I'm

      20   very excited about what's going on.

      21             As a lone inventor who is not working for a large

      22   company, sometimes I feel like our work -- my work is

      23   overlooked and undervalued.

      24              And with Intellectual Ventures, I see the means

      25   to expose the value of these patents and these efforts to
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 102 of 172 PageID #: 20001
                                                                                 102



       1   the world.      So I'm -- I'm really thrilled.

       2   Q.   And do you get any financial reward if Intellectual

       3   Ventures is successful in this litigation?

       4   A.   No.

       5   Q.   Have you been -- have you done work for Intellectual

       6   Ventures with respect to this case and have you been

       7   compensated for your time?

       8   A.   I've been doing a lot of work in supporting depositions

       9   and -- and -- and, of course, that takes a lot of prep

      10   time, so I've been compensated on an hourly basis for that

      11   time.

      12   Q.   And what is your compensation rate?

      13   A.   $300.00 an hour.

      14   Q.   Now, were you ever aware of the telecommunications

      15   industry using what you considered to be your ideas for

      16   high quality service in a packet-centric wireless network?

      17   A.   No.     After Malibu, I was kind of sad and didn't really

      18   pay a lot of attention to the telecom world.

      19              So I wasn't paying attention, but one day I did

      20   start reading about VoLTE.        VoLTE.    How can they do that

      21   without my inventions?

      22   Q.   Okay.     Let's sum up.   Just tell the jury a little bit

      23   about what you're doing now.

      24   A.   So I'm semi-retired now.       I -- through all of this, I

      25   had maintained my medical license, although I don't think
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 103 of 172 PageID #: 20002
                                                                                 103



       1   I'll go back to practice.

       2             But I'm still an inventor, and I'm interested in

       3   applying physics to some more medical devices, kind of

       4   combine my medical and physics careers.           So I have a

       5   notebook, and I'm writing down all my ideas.

       6   Q.   Thank you very much, Dr. Jorgensen.

       7   A.   Thank you.

       8             THE COURT:     You pass the witness, counsel?

       9             MR. FLANNERY:     Yes, Your Honor.

      10             THE COURT:     All right.     Cross-examination by

      11   Defendants?

      12             MR. KUBEHL:     May I approach, Your Honor?

      13             THE COURT:     Approach the bench.

      14             (Bench conference.)

      15             MR. KUBEHL:     Your Honor, the door has been opened

      16   to using the exhibits that talk about his system.

      17             He talked extensively about CPE devices, what he

      18   thought they were, how his system worked, how it used

      19   reservations.     The door has been opened, and I do plan to

      20   question him on that with Your Honor's permission.

      21             THE COURT:     Response?

      22             MR. FLANNERY:     Your Honor, I don't think it's been

      23   anywhere near proportional to the level of discussion that

      24   Dr. Jorgensen just provided.

      25             As you know, they -- they showed that figure from
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 104 of 172 PageID #: 20003
                                                                                 104



       1   a PowerPoint presentation.        That's very detailed.       He

       2   didn't talk anything about that.

       3             He talked very generally.        He used certain words

       4   just to describe the ideas that he was working on as

       5   background, but nowhere near the level of detail.

       6             And Your Honor mentioned the -- the presentation

       7   should be proportional to his presentation.            And I believe

       8   that it's not, Your Honor.

       9             MR. KUBEHL:     Your Honor, with respect to the CPE

      10   device, he's made representations to the jury that he was

      11   specifically contemplating mobile devices.

      12             There are no such documents that support that, and

      13   the document that I will show will refute that.

      14             With respect to the -- with the diagram he's

      15   talking about, I can do my questioning from the patent on

      16   that.

      17             MR. FLANNERY:     I think the patent is not

      18   proportional to the level that the witness just described,

      19   but I think --

      20             THE COURT:     Well, the patents are pre-admitted, so

      21   there's certainly no problem with you using the patents.

      22             MR. KUBEHL:     Okay.

      23             THE COURT:     I'm going to reserve judgment on the

      24   other document.     Before you finish your cross, if you want

      25   to reurge it, you can.       But at this point I'm not prepared
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 105 of 172 PageID #: 20004
                                                                                 105



       1   to grant you leave, all right?

       2               Let's go forward.

       3               MR. KUBEHL:    Thank you.

       4               (Bench conference concluded.)

       5               THE COURT:    Let's proceed with cross-examination.

       6               MR. KUBEHL:    May I approach the witness with a

       7   binder, Your Honor?

       8               THE COURT:    You may.

       9               You may proceed.

      10               MR. KUBEHL:    Thank you, Your Honor.

      11                             CROSS-EXAMINATION

      12   BY MR. KUBEHL:

      13   Q.   Dr. Jorgensen, hello.

      14   A.   Hello.

      15   Q.   You're well aware that Ericsson and T-Mobile are being

      16   accused of patent infringement in this case, correct?

      17   A.   Yes.

      18   Q.   And you understand that Ericsson and T-Mobile have

      19   stated that they believe they don't infringe these patents.

      20   You understand that?

      21   A.   Yes, I do.

      22   Q.   And you understand that Ericsson and T-Mobile have

      23   maintained that position through this entire case?

      24   A.   Okay.

      25   Q.   Dr. Jorgensen, you talked about your work at a company
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 106 of 172 PageID #: 20005
                                                                                 106



       1   called EIS?

       2   A.   That's correct.

       3   Q.   You said you started that company; is that right?

       4   A.   Yes.

       5   Q.   And at EIS, that company that you started, that company

       6   was accused of patent infringement, wasn't it?

       7   A.   Yes, it was.

       8   Q.   And you believed that they were wrongfully accused,

       9   didn't you?

      10   A.   Yes, I -- I did believe that.

      11   Q.   And you and your company, EIS, stood up for yourself,

      12   didn't you?

      13   A.   Yes, we did.

      14   Q.   You defended yourself in court because you believed you

      15   were wrongfully accused of patent infringement, right?

      16   A.   That's correct.

      17   Q.   And you challenged the validity of the patents, didn't

      18   you?

      19   A.   It's reaching back, but I believe that's probably what

      20   we did.

      21   Q.   In this case, you don't think there's anything wrong at

      22   all with Ericsson and T-Mobile standing up for themselves

      23   where they think they're being wrongfully accused of patent

      24   infringement; is that right?

      25   A.   No, not at all.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 107 of 172 PageID #: 20006
                                                                                 107



       1   Q.   You'd agree with me that when your company is accused

       2   of patent infringement and you think it's a wrong

       3   accusation, the right thing to do is to stand up for

       4   yourself, right?

       5   A.   Sure.

       6   Q.   Dr. Jorgensen, you don't believe that Ericsson or

       7   T-Mobile owe you anything personally for use of your

       8   patents, correct?

       9   A.   No, of course, not.

      10   Q.   You don't have any basis to believe that T-Mobile's

      11   network infringes any claim of your patents, do you?

      12   A.   It's not for me to decide.

      13   Q.   Dr. Jorgensen, you don't have any basis to believe that

      14   T-Mobile's network infringes any claim of any of your

      15   patents in this case; is that right?

      16   A.   I personally am not in a position to make that

      17   judgment.

      18             MR. KUBEHL:     May I play the impeachment clip, Your

      19   Honor?

      20             THE COURT:     You may proceed to attempt to impeach

      21   the witness.

      22             MR. KUBEHL:     Could we have JJ32, please?

      23             (Videoclip played.)

      24             QUESTION:     You don't have any basis to believe

      25   that T-Mobile's network infringes any claim of any of the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 108 of 172 PageID #: 20007
                                                                                 108



       1   patents in this case, do you?

       2               ANSWER:   No.

       3               (Videoclip ends.)

       4   Q.   (By Mr. Kubehl)        Dr. Jorgensen, I took your deposition

       5   last August, correct?

       6   A.   Yes.

       7   Q.   And in that deposition, did I ask that question, and

       8   did you give that answer?

       9   A.   Yes.

      10   Q.   Dr. Jorgensen, you don't own any interest in any of the

      11   patents involved in this lawsuit, correct?

      12   A.   No, I do not.

      13   Q.   So this is not a case where IV is suing on your behalf

      14   to try to collect any money that you believe you're owed?

      15   A.   That's correct.

      16   Q.   IV -- you said how much you admired IV and that they --

      17   as I understood, you were telling the jury maybe you

      18   thought they were sort of looking out for you and helping

      19   you sort of vindicate yourself; is that fair?

      20   A.   No, that's not correct.

      21   Q.   Yeah.    IV, in this case, is not trying to help

      22   you personally reap any personal rewards for your

      23   innovations, is it?

      24   A.   That's correct.

      25   Q.   In fact, no one at IV had anything to do with any of
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 109 of 172 PageID #: 20008
                                                                                 109



       1   the inventions in this lawsuit, correct?

       2   A.   They purchased the inventions.

       3   Q.   Did anyone at IV have anything to do with conceiving

       4   any of the inventions involved in this case?

       5   A.   I personally was involved in all three of these

       6   patents.

       7   Q.   I'll make sure you heard my question.

       8              Did anyone at IV have anything to do with

       9   conceiving any of the inventions in this case.

      10   A.   No.

      11   Q.   If I -- if IV wins any money in this lawsuit, you won't

      12   get any of it, will you?

      13   A.   That's correct.

      14   Q.   To the extent that -- withdrawn.

      15              Dr. Jorgensen, you're not an expert witness, are

      16   you?

      17   A.   No, I don't believe I am.

      18   Q.   You're not offering any expert opinions today, are you?

      19   A.   No, I'm not.

      20   Q.   You're just a fact witness telling it like it is,

      21   aren't you?

      22   A.   Correct.

      23   Q.   You're not on anybody's side, are you?

      24   A.   I'm here to tell the truth.

      25   Q.   Were you here earlier today when one of our jurors in
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 110 of 172 PageID #: 20009
                                                                                 110



       1   the pool talked about an experience they had of being a

       2   witness to an accident?

       3   A.   Witness to an accident?

       4   Q.   Yes, sir.

       5   A.   No.     I'm not -- I'm not recalling that.

       6   Q.   Okay.     Have you ever witnessed, like a car crash or

       7   anything like that?

       8   A.   Personally, yes.

       9   Q.   And so in that case, let's hypothetically go back to

      10   that time, and let's say you -- you see two cars hit each

      11   other, and you're the only witness, okay?

      12   A.   Yes.

      13   Q.   And let's say that the two folks can't figure out whose

      14   fault it was, and a lawsuit starts, right?

      15   A.   Okay.

      16   Q.   Okay.     You're supposed -- you would -- you'd be --

      17   supposed to be an independent fact witness in that case,

      18   right?

      19   A.   Yes.

      20   Q.   Not on anybody's side, right?

      21   A.   Correct.

      22   Q.   But let's say the lawyer for the plaintiff car called

      23   you up and -- and said, hey, I bet somebody is going to

      24   want to ask you for documents, and they're going to want to

      25   take your deposition.       How about if I pay you to be your
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 111 of 172 PageID #: 20010
                                                                                 111



       1   lawyer?      Would that sound a little weird to you?

       2   A.   I'm not sure how to answer that question.

       3   Q.   Do you think it would be strange at all if you, as an

       4   independent fact witness, if the Plaintiff's lawyer called

       5   you up and said, hey, I'll be your lawyer for free, and

       6   just want to -- just want to get your factual account, but

       7   I'll be your lawyer for free?

       8   A.   It's a hypothetical situation.         I'm not sure how to

       9   answer that.

      10   Q.   Okay.     Well, let's say the lawyer says, hey, I don't

      11   want you working for free here.         I'd like to pay you for

      12   your time.      So like what's your hourly rate?        And you say,

      13   $140.00 an hour.

      14              But then you think, well, I don't really want to

      15   take my time doing this, so if you want my honest fact

      16   testimony, you're going to have to pay me double that, more

      17   than double that, 300 bucks an hour.          Would that sound a

      18   little strange?

      19   A.   No.

      20   Q.   That'd be okay with you?

      21   A.   To request more money than was offered the first time?

      22   Is that what you're asking?

      23   Q.   No, no.     The -- the lawyers asks you, sir, what's your

      24   hourly rate?      What would you normally charge?        And you tell

      25   them, $140 an hour is my normal rate.           That's what I would
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 112 of 172 PageID #: 20011
                                                                                 112



       1   usually make.

       2             But then you yourself decide, aah, if I'm going to

       3   get involved in this, if he wants my fact testimony, I'm

       4   going to charge you more than double than that.             I'm going

       5   to say 300 bucks an hour.        Would that be right?

       6   A.   I really don't know how to answer that question.             I'm

       7   not understanding the context or the situation.

       8   Q.   So that could be okay?

       9   A.   It depends.

      10   Q.   Double your rate just to give the truth?

      11   A.   No, no.     I would -- I'd feel obligated to tell the

      12   truth.

      13   Q.   Yeah.     And you wouldn't charge double your rate to do

      14   it, would you?

      15   A.   Again, it's a hypothetical situation.          I don't know.

      16   Q.   Okay.     Well, let's say the lawyer says, that's a really

      17   good idea.      Let's -- let's sign an engagement letter, okay?

      18   And he says, don't worry about paying any legal bills.

      19   We're going to pay all those for you.

      20             Are you with me?

      21   A.   Okay.

      22   Q.   And the lawyer says, hey, if the driver of the other

      23   car wants to talk to you or wants any of your help, you

      24   tell them no.      Does that sound okay?

      25   A.   I don't know what the conventional -- what the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 113 of 172 PageID #: 20012
                                                                                 113



       1   requirements of law are in this situation, so --

       2   Q.   I'm just saying as a human being, just as an ethical

       3   human being, do you think that would be okay?

       4   A.   I'd have to think about it.        I don't know.     I don't

       5   understand the entire context.

       6   Q.   So -- so far we're up to a lawyer for free, double your

       7   hourly rate, and don't help anybody else, and you're not

       8   sure if that's okay or not?

       9   A.   It's a hypothetical situation.

      10   Q.   But do you know if it's -- if you'd consider it okay if

      11   it was you?

      12   A.   I don't know.

      13   Q.   Hmm.   So that scenario doesn't sound familiar to you at

      14   all?

      15   A.   No, it does not.

      16   Q.   In this case, IV's lawyers are your lawyers, right?

      17   A.   I'm not sure what that means, my lawyers.

      18   Q.   Well, you're personally represented by the Dechert Law

      19   Firm, aren't you?

      20   A.   I don't know.     Is that -- whether that's a correct

      21   characterization or not.

      22   Q.   You don't pay the Dechert firm anything, do you?

      23   A.   No.

      24   Q.   You have an engagement letter with the -- with IV's

      25   lawyers and IV, don't you?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 114 of 172 PageID #: 20013
                                                                                 114



       1   A.   Yes.

       2               MR. KUBEHL:   Could we have Defendants' Exhibit

       3   129, please?

       4   Q.   (By Mr. Kubehl)      Are we looking at a copy of an August

       5   27 -- I'm sorry -- August 17th, 2017 agreement between you

       6   and the Dechert Law Firm?

       7   A.   Yes.

       8   Q.   And in that agreement, in the first line here, do you

       9   agree to testify for them?

      10   A.   Yes.

      11   Q.   Now, under testimony, it says that you're not supposed

      12   to be for or against anybody; is that right?

      13   A.   Correct.

      14   Q.   Was that your idea to put that in there or their idea?

      15   A.   It was a letter from them, I believe.

      16   Q.   Hmm.    That -- that really isn't the way it worked,

      17   though, you not being for or against anybody, right?

      18   A.   My understanding is that I'm here to speak the truth.

      19   Whether that ends up for or against anybody, I don't really

      20   understand that.

      21   Q.   Your agreement with IV includes you having confidential

      22   meetings with IV's lawyers where you answer any questions

      23   they have about your patents; is that right?

      24   A.   I'm not sure that's correct.        We talked about

      25   background information.       We talked about what the industry
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 115 of 172 PageID #: 20014
                                                                                 115



       1   was doing at the time.

       2   Q.   Was part of your agreement with IV's lawyers that you

       3   would agree to answer any questions they had about the

       4   patents that list you as an inventor?

       5   A.   That may be so.

       6   Q.   It is so, isn't it?

       7   A.   I don't know.

       8               MR. KUBEHL:   Could we please have Clip JJ11?

       9   Q.   (By Mr. Kubehl)      In that deposition, did I ask you the

      10   question:     Part of the work that you've done in this -- in

      11   the past for IV has been to answer questions that IV's

      12   lawyers have about the patents that list you as an

      13   inventor; is that right?

      14               And did you answer:     Yes?

      15   A.   Okay.

      16   Q.   Is that a yes, sir?

      17   A.   I see it, yes.

      18   Q.   Another thing you did for them was to search for

      19   documents and review those documents, correct?

      20   A.   That's correct.

      21   Q.   And then another thing you did with them is to spend

      22   time with them making sure you were prepared to give

      23   testimony for them, correct?

      24   A.   Yes.

      25   Q.   Now, Mr. Jorgensen, in that deposition last August, I
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 116 of 172 PageID #: 20015
                                                                                 116



       1   asked you:     Hey, would you be willing to enter into an

       2   agreement with me or my client and give me or the

       3   Defendants the same kind of assistance in this case that

       4   you're giving to Plaintiff?

       5               I asked you that, didn't I?

       6   A.   Yes, I remember that.

       7   Q.   What did you say?

       8   A.   I don't recall my answer.

       9               MR. KUBEHL:     Could we have Clip JJ14, please?

      10               MR. FLANNERY:     Your Honor, may I have the courtesy

      11   of the page and line number before the video is displayed?

      12               THE COURT:     You're entitled to that.

      13               MR. KUBEHL:     Sure.   That's from the August 22nd,

      14   2018 deposition.        It is Page 54, Lines 6 through 10.

      15               THE COURT:     All right.   Proceed with your clip.

      16               (Videoclip played.)

      17               QUESTION:     At least as of today, you're not

      18   willing to enter an agreement to give the same assistance

      19   to the Defendants that you're giving to the -- to IV; is

      20   that right?

      21               ANSWER:     I would say yes.

      22               (Videoclip ends.)

      23   Q.   (By Mr. Kubehl)       Did I ask you that question, and did

      24   you give me that answer?

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 117 of 172 PageID #: 20016
                                                                                 117



       1   Q.   That deposition in August was not the first time that

       2   you'd been deposed about your patents, correct?

       3   A.   Correct.

       4   Q.   You had testified several times before about your

       5   patents, correct?

       6   A.   Yes.

       7   Q.   So when I took your deposition, you knew the types of

       8   questions I'd be asking you about your inventions, right?

       9   A.   No, not necessarily.

      10   Q.   Really, through those prior -- those prior depositions,

      11   they asked you about your patents, right?

      12   A.   Yes.

      13   Q.   And they always asked you about whether you'd read

      14   your patents, right?

      15   A.   I don't remember.

      16   Q.   They asked you questions about your inventions, didn't

      17   they?

      18   A.   Yes.

      19   Q.   And you knew I'd be asking those kind of questions,

      20   right?

      21   A.   About the patents in general, yes.

      22   Q.   In fact, we gave you two months' advanced notice before

      23   that deposition before we took it, didn't we?

      24   A.   I don't remember the amount of time.

      25               MR. KUBEHL:   The clip I'll show is at the same
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 118 of 172 PageID #: 20017
                                                                                 118



       1   deposition transcript, Page 30, Lines 22 through 31, Line

       2   2.

       3               THE COURT:    Is this to impeach the answer that he

       4   doesn't know?     Is that what you're doing?

       5               MR. KUBEHL:    I thought he said he didn't remember,

       6   Your Honor.

       7               THE COURT:    But this is for impeachment?

       8               MR. KUBEHL:    This is to refresh recollection.

       9               THE COURT:    All right.

      10   Q.   (By Mr. Kubehl)      In that deposition, did I ask the

      11   question:     In the two months or so since we've asked for

      12   this deposition, can you tell me what, if anything, you've

      13   done to prepare for the deposition?

      14               And did you answer:     I searched my electronic

      15   folders and had conversations with the attorneys at Dechert

      16   and met with Dechert this week on Monday and Tuesday?

      17   A.   Yes.

      18   Q.   So we gave you about two months' notice before that

      19   deposition, didn't we?

      20   A.   Okay.

      21   Q.   And in preparing for that deposition, you met with the

      22   Dechert attorneys, the same attorneys for IV, right?

      23   A.   Yes.

      24   Q.   Now, in your testimony that we heard on your direct

      25   examination, you were answering IV's lawyers' questions,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 119 of 172 PageID #: 20018
                                                                                 119



       1   and you gave some explanation about what your inventions

       2   were, didn't you?

       3   A.   Yes.

       4   Q.   In August, I asked you:       With respect to your '206

       5   patent, one of the ones you've talked about today, if you

       6   were asked to tell the jury, Dr. Jorgensen, what's your

       7   '206 patent generally about, how would you answer?

       8               Do you remember what you said?

       9   A.   No, I don't.

      10               MR. KUBEHL:     This is at the same transcript, 226,

      11   Line 3, 226, Line 9.

      12               (Videoclip played.)

      13               QUESTION:     With respect to your '206 patent, if

      14   you were asked to tell the jury, Dr. Jorgensen, what's

      15   your -- what's your '206 patent generally about, how would

      16   you answer that question?

      17               ANSWER:     I would provide the title of the patent

      18   as my answer.

      19               (Videoclip ends.)

      20   Q.   (By Mr. Kubehl)       And I asked you:    Other than reading

      21   the title to the jury, could you give them anything else

      22   about the patent?

      23               And do you remember what you told me?

      24   A.   No, I don't.

      25               MR. KUBEHL:     This clip is the same transcript,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 120 of 172 PageID #: 20019
                                                                                 120



       1   226, 15, through 19.

       2               (Videoclip played.)

       3               QUESTION:     And other than reading the title to the

       4   jury, could you tell them anything else about that patent?

       5               ANSWER:     No.

       6               (Videoclip ends.)

       7   Q.   (By Mr. Kubehl)          I asked you:   Dr. Jorgensen, could you

       8   tell them anything else about the invention underlying the

       9   '206 patent?

      10               And do you recall what you said?

      11   A.   No.

      12               MR. KUBEHL:       This clip is 226, 20 through 24.

      13               (Videoclip played.)

      14               QUESTION:     Could you tell them anything else about

      15   the invention underlying that patent?

      16               ANSWER:     No.

      17               (Videoclip ends.)

      18   Q.   (By Mr. Kubehl)          Did I ask those questions, and did you

      19   give those answers?

      20   A.   Yes.

      21   Q.   You also talked about your '629 patent today to the

      22   jury.      When I asked you in August if you were asked to

      23   explain to the jury, Dr. Jorgensen, what's your '629 patent

      24   about, did you say all you could do is read the title?

      25   A.   I don't remember.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 121 of 172 PageID #: 20020
                                                                                 121



       1             MR. KUBEHL:     This clip is the same transcript,

       2   224, Line 25, through 225, Line 5.

       3             (Videoclip played.)

       4             QUESTION:     If you were asked to explain to the

       5   jury in Marshall, Dr. Jorgensen, what's your '629 patent

       6   about, how would you answer that question?

       7             ANSWER:     In a similar way, I would recite the

       8   title.

       9             (Videoclip ends.)

      10   Q.   (By Mr. Kubehl)     And when I followed up and asked,

      11   could you give them any more information about the '629

      12   patent, do you remember what you told me?

      13   A.   No, I don't.

      14             MR. KUBEHL:     That clip is 225, 6 through 11.

      15             (Videoclip played.)

      16             QUESTION:     Could you give them any more

      17   information than that?

      18             ANSWER:     Not without the risk of making errors,

      19   and that's why I would not want to do that.

      20             (Videoclip ends.)

      21   Q.   (By Mr. Kubehl)     And then with respect to the third

      22   patent that you talked about to the jury today, this '517

      23   patent, I asked you the question:          Dr. Jorgensen, what's

      24   your '517 patent about?       And did you say that all you could

      25   do is read the -- read the title and use that as a summary
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 122 of 172 PageID #: 20021
                                                                                 122



       1   of the subject matter?

       2   A.   I don't recall.

       3              MR. KUBEHL:     This clip is 224, 2, through 224,

       4   10 -- I'm sorry, 224, 11.

       5              (Videoclip played.)

       6              QUESTION:     So I'm not asking you to tell me

       7   exactly what's inside and outside of the patent, but if I

       8   just wanted to say, Dr. Jorgensen, your '517 patent, what's

       9   that about?

      10              (Videoclip ends.)

      11              MR. KUBEHL:     I'm sorry for interrupting.        I

      12   thought he had the wrong clip there.          Sorry for

      13   interrupting.

      14              (Videoclip played.)

      15               QUESTION:     '517?

      16              ANSWER:     '517.   Which one is that?     What I could

      17   do is read the title and use that as a summary for what the

      18   patent subject matter is.

      19              (Videoclip ends.)

      20   Q.   (By Mr. Kubehl)      And then, Dr. Jorgensen, when I asked

      21   whether you could give the jury any more information about

      22   what that '517 patent is about, do you remember what you

      23   told me?

      24   A.   No, I don't.

      25              MR. KUBEHL:     That clip is 224, 17 through 24.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 123 of 172 PageID #: 20022
                                                                                 123



       1               (Videoclip played.)

       2               QUESTION:     And could you give any more information

       3   to the jury about what that patent is about?

       4               ANSWER:     I --

       5               QUESTION:     You can answer the question.

       6               ANSWER:     No.

       7   Q.   (By Mr. Kubehl)          Dr. Jorgensen, did I ask those

       8   questions, and did you give those answers with respect to

       9   the '517 patent?

      10   A.   Yes.

      11   Q.   Dr. Jorgensen, to the extent that you gave testimony on

      12   your direct examination today about what your invention

      13   was, you weren't trying to suggest to the jury that

      14   anything that you said had anything to do with what the

      15   patents in this case actually cover, were you?

      16   A.   No.    I described the prototype system, that's correct.

      17   Q.   Is it your testimony today that you don't know how

      18   to -- you don't understand the claims of these patents?

      19   A.   That's not correct.

      20   Q.   So in August of this last year, six months ago, when I

      21   asked you about each of these three patents and you told me

      22   you couldn't do anything but read the title of the patent

      23   and then today, suddenly you can say a whole bunch of

      24   things to the jury, where -- where did you get all that

      25   information?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 124 of 172 PageID #: 20023
                                                                                 124



       1   A.   As I said before, I was talking about the prototype

       2   system.

       3   Q.   Oh, so you weren't talking about the inventions in the

       4   patent; is that right?

       5   A.   Not directly, no.

       6   Q.   Not at all, right?

       7   A.   No.

       8   Q.   Is that a correct --

       9   A.   That is correct.

      10   Q.   And, Dr. Jorgensen, I think you mentioned on direct

      11   that IV is paying for your services in this case; is that

      12   right?

      13   A.   That's correct.

      14   Q.   And for the work you've done for IV, you've charged

      15   them between 300 and $350.00 for every hour that you've

      16   spent, right?

      17   A.   That's correct.

      18   Q.   And that's for all of the different cases that you've

      19   worked on for them, right?

      20   A.   I believe so.

      21   Q.   You've done work for IV on cases in every one of the

      22   last -- past seven years, haven't you?

      23   A.   I don't know the answer to that question.

      24   Q.   You don't dispute that, do you?

      25   A.   I'd have to go back and look at my records.            I don't
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 125 of 172 PageID #: 20024
                                                                                 125



       1   remember.

       2   Q.   We'll save some -- save the jury some time on that.

       3               Are you representing to the folks on the jury that

       4   $350.00 an hour is the equivalent -- equivalent amount that

       5   you make for each hour that you work at your other job?

       6   A.   I'm retired.

       7   Q.   In 2016, you were not retired, correct?

       8   A.   Correct.

       9   Q.   You were working for the WiFi Alliance, correct?

      10   A.   Correct.

      11   Q.   In that job, you worked 40 to 60 hours per week, right?

      12   A.   That's correct.

      13   Q.   And you took three weeks vacation, right?

      14   A.   That's about correct -- about right.

      15   Q.   And that's about the same thing you did in 2017,

      16   correct?

      17   A.   Approximately.

      18   Q.   And then the same thing in 2018?

      19   A.   Yes.

      20   Q.   So if we took the -- sort of give you the benefit of

      21   the doubt, if we take the low end of the hours, only 40

      22   hours a week so that that hourly rate gets as high as we

      23   can get it, 40 hours a week for the year and taking three

      24   weeks off comes out to -- well, I've got to establish --

      25   about $280,000.00 a year is what you were making those
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 126 of 172 PageID #: 20025
                                                                                 126



       1   years, does that sound about right?

       2   A.   Approximately.

       3   Q.   Okay.    And if we take that number and we divide it by

       4   the number of hours that you were working, if we assume the

       5   low end of your 40 to 60 hours per week, that comes out to

       6   $140.00 an hour, doesn't it?

       7   A.   I trust your calculation.

       8   Q.   But IV's been paying you 300 to $350.00 an hour, right?

       9   A.   That's correct.

      10              MR. KUBEHL:     Could we bring back up DX-129,

      11   please?      Could I have Page 2, please, Paragraph 3?

      12   Q.   (By Mr. Kubehl)     So in this engagement letter you have

      13   with the IV lawyers, I'm looking at -- about halfway down,

      14   it says:      You have informed us that a reasonable hourly

      15   rate for compensation of your time is $300.00 an hour.

      16              Do you see that?

      17   A.   Yes, I do.

      18   Q.   So were you lying to IV when you said that, or did they

      19   make it up in the document, or is there some other

      20   explanation?

      21              MR. FLANNERY:     Your Honor, object, argumentative.

      22              THE COURT:    Sustained.     There's no need to go that

      23   far with this, counsel.       That's across the line, and you

      24   know it.

      25              MR. KUBEHL:     Apologies, Your Honor.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 127 of 172 PageID #: 20026
                                                                                 127



       1               THE COURT:   Restate your question.

       2   Q.   (By Mr. Kubehl)     Where did the information come from in

       3   this document that says your -- your normal reasonable

       4   hourly rate is $300.00 an hour?

       5   A.   I don't remember.

       6   Q.   Okay.    This was not a situation where the Dechert firm

       7   just kind of went off on their own and did this without

       8   IV's knowledge, is it?

       9   A.   I don't believe so.

      10   Q.   IV specifically approved of this, didn't they?

      11   A.   I assume.

      12   Q.   Well, you know they did, didn't -- don't you?

      13   A.   Okay.

      14   Q.   Is that a yes?

      15   A.   That's a yes.

      16   Q.   If we look at the bottom of the paragraph, do you see

      17   that the Dechert firm confirms that it has approval from

      18   Intellectual Ventures for making this agreement?

      19   A.   Yes.

      20   Q.   So IV specifically approved of paying you $300.00 an

      21   hour and having you agree to testify for them and do all

      22   the work that we've talked about, right?

      23   A.   Yes.

      24   Q.   And they asked you not to talk to us, right?

      25   A.   I don't recall.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 128 of 172 PageID #: 20027
                                                                                 128



       1   Q.   We can see the bottom of the document.          That is your

       2   signature on the bottom, right?

       3   A.   Yes, it is.

       4   Q.   I want to talk to you briefly about your '629 patent,

       5   if we can do that.

       6             MR. KUBEHL:     Could we have Defendants' Exhibit No.

       7   1?

       8   Q.   (By Mr. Kubehl)     This is one of the patents that you

       9   were telling the jury about; is that right?

      10   A.   I was not addressing -- no, that's not correct.

      11   Q.   You didn't show the face of this patent to the jury in

      12   your slide?

      13   A.   This is what I showed.

      14             MR. KUBEHL:     Let's look at Figure 14.

      15   Q.   (By Mr. Kubehl)     You've seen this figure before,

      16   haven't you, sir?

      17   A.   Yes, I have.

      18   Q.   It's sort of a complicated looking figure, but if you

      19   ignore all of the kind of lines coming down that look like

      20   a bird cage and if I just look at the grid that's shown, is

      21   it accurate that what this is showing is a series of

      22   transmission frames?

      23   A.   It appears so, yes.

      24   Q.   And so maybe we can put a highlight on the top one that

      25   says "N" going across the top row?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 129 of 172 PageID #: 20028
                                                                                 129



       1   A.   Yes.

       2   Q.   So in your patent, that was -- that's -- that's called

       3   a transmission frame, correct?

       4   A.   Yes.

       5   Q.   And the letter "N" represented the current transmission

       6   frame, right?

       7   A.   Yes.

       8   Q.   And that would be the transmission frame that the next

       9   allocation of resources would go to, right?

      10   A.   The next or the present, yes, I agree.

      11   Q.   And then below that, it says in N + 1.          Do you see

      12   that?

      13   A.   Yes.

      14   Q.   And so the idea here is that N + 1 is a frame that's

      15   out into the future, compared to Frame N; is that right?

      16   A.   Yes.

      17   Q.   So the top row is one transmission frame, and

      18   information can be put into that and sent wirelessly,

      19   right?

      20   A.   Yes.

      21   Q.   And then the next frame, that hasn't happened yet, that

      22   will be coming in the future, right?

      23   A.   Correct.

      24   Q.   And then Frame N + 2, that would be what you called a

      25   frame that's subsequent in time to the future Frame N + 1;
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 130 of 172 PageID #: 20029
                                                                                 130



       1   is that right?

       2   A.   Correct.

       3             MR. FLANNERY:     Objection, may we approach?

       4             THE COURT:     Approach the bench.

       5             (Bench conference.)

       6             MR. FLANNERY:     Your Honor, this goes directly to

       7   the meaning of claim terms, not -- not to plain and

       8   ordinary meaning.      He's trying to get the inventor to

       9   construe claim terms.

      10             MR. KUBEHL:     These are non-construed terms.         These

      11   are plain and ordinary meaning terms.

      12             MR. FLANNERY:     No, Your Honor.      He's not asking

      13   him what was the plain and ordinary meaning.            He's trying

      14   to take him through the embodiment and ask him to interpret

      15   the claims that Your Honor has already interpreted.

      16             THE COURT:     Well, I gather -- and correct me if

      17   I'm wrong -- but this is not an attempt to have the witness

      18   give a different opinion as to the meaning or construction

      19   of terms the Court has explicitly construed, correct?

      20             MR. KUBEHL:     Absolutely it's not.

      21             MR. FLANNERY:     I don't think he has -- I don't

      22   think he has any basis for testifying about these things.

      23   I didn't ask him anything about this on direct.             He hasn't

      24   studied the patent --

      25             THE COURT:     Okay.   That's a different matter,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 131 of 172 PageID #: 20030
                                                                                 131



       1   Mr. --

       2             MR. FLANNERY:     -- things that experts --

       3             THE COURT:     -- that's a different matter,

       4   Mr. Flannery.

       5             My question to you is:        Are you telling me that

       6   defense counsel is asking the witness to construe terms the

       7   Court has interpreted?

       8             MR. FLANNERY:     I don't know what he's going to do.

       9   But all I know is he's getting into areas of claim

      10   construction and the application -- the application.

      11             THE COURT:     Well, Mr. Kubehl, plain and ordinary

      12   meaning is a person of ordinary skill in the art, and

      13   inventors are not an ordinary -- person of ordinary skill

      14   in the art.     This is the inventor here.        It's not

      15   appropriate to get him to go into plain and ordinary

      16   meaning because he is not a POSITA.

      17             And you are beyond the scope of the direct.

      18             So tell me where you're headed so I'll know if

      19   it's permissible.

      20             MR. KUBEHL:     I want to explore what he said on

      21   direct about his invention.        I can leave this figure.        But

      22   I want to --

      23             THE COURT:     As long as you're exploring with him

      24   what he -- what he discussed on direct, I have no problem

      25   with that, but he's not -- he's not an expert.             He's not to
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 132 of 172 PageID #: 20031
                                                                                 132



       1   attempt to opine on any term the Court has construed.              And

       2   he's not a person of ordinary skill in the art.             So he's

       3   not in a position to testify as to what plain and ordinary

       4   meaning would be, all right?

       5             MR. KUBEHL:     Understood.     As far as the -- within

       6   the scope of direct, we specifically have an agreement so

       7   that we didn't have to recall him in our case, that we

       8   could exceed the scope of direct.

       9             THE COURT:     Is that correct, Mr. Flannery?

      10             MR. FLANNERY:     I don't recall that.        But I don't

      11   think it's about the scope of direct.           I think it's about

      12   just going into things that aren't proportional to the

      13   direct.    He's asking him about plain and ordinary meaning

      14   of claim terms.     He's asking him about --

      15             THE COURT:     Just a minute.     Just a minute.      If --

      16   if you have an agreement to exceed the scope of the direct,

      17   you need to tell me.       Otherwise, I'll hold the

      18   cross-examination to the scope of the direct.

      19             But in either case, I'm telling defense counsel

      20   he's not to question this witness about plain and ordinary

      21   meaning because this is the inventor.           He's not a person of

      22   ordinary skill, all right?

      23             MR. FLANNERY:     Yes.    I think that's the way we

      24   should proceed, Your Honor.

      25             THE COURT:     Let's go forward.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 133 of 172 PageID #: 20032
                                                                                 133



       1               (Bench conference concluded.)

       2               THE COURT:    Let's proceed.

       3   Q.   (By Mr. Kubehl)      Okay.   Let's move on from that figure.

       4               Dr. Jorgensen, in your system, you talked about

       5   how you wanted to put voice and data on the same channel,

       6   right?

       7   A.   Yes.

       8   Q.   You also talked about how voice needed to be at these

       9   regular intervals; is that right?

      10   A.   Correct.

      11   Q.   And in your -- in your idea, was it your idea that

      12   rather than waiting until you have a packet that's just

      13   about to be transmitted, that you'd look out into the

      14   future, and you'd reserve spots in the frames multiple

      15   frames out, instead of just waiting until you have the data

      16   to send?

      17   A.   Not exactly.

      18               MR. KUBEHL:     Could we have Clip JJ42, please?

      19               MR. FLANNERY:     Your Honor, may I have the page and

      20   line once again?

      21               MR. KUBEHL:     I'm sorry.   193, 1, through 193, 6

      22   from the same transcript.

      23               (Videoclip played.)

      24   Q.   So rather than waiting until you have A packet just

      25   about to be transmitted, you'll look out into the future,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 134 of 172 PageID #: 20033
                                                                                 134



       1   and you'll reserve spots in the frames, multiple frames

       2   out, instead of just waiting until you have data to send?

       3   A.   That's roughly what I'm saying, yes.

       4             (Videoclip ends.)

       5   Q.   (By Mr. Kubehl)     Now, Dr. Jorgensen, rather than

       6   reserving slots in future frames, a different way to design

       7   the system would have been to keep track of when that

       8   device was likely to need a packet and to elevate the

       9   priority of the device when it needed that packet; is that

      10   fair?

      11   A.   I don't know.

      12             MR. KUBEHL:     Could we have clip JJ43.        It's at

      13   250, 23, to 251, 9.

      14             (Videoclip played.)

      15   Q.   So without asking you to draw conclusions as to which

      16   is better or worse, would you agree that at least as an

      17   alternative to the way you designed it, which was reserving

      18   future slots, an alternative would be to keep track of when

      19   a device was likely to need a packet and to elevate the

      20   priority of that device when it needed a packet?

      21   A.   It's a -- I guess it's a -- it sounds like a different

      22   way to do it.

      23             There are probably a dozen other ways to do it

      24   also.    I don't know.     I haven't thought about it in 20

      25   years.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 135 of 172 PageID #: 20034
                                                                                 135



       1               (Videoclip ends.)

       2   Q.   (By Mr. Kubehl)     Dr. Jorgensen, by the time you were at

       3   Malibu, there were already systems in the industry called

       4   TDMA systems that would assign devices particular time

       5   slots in each frame, correct?

       6   A.   That's correct.

       7   Q.   So systems were well-known at that time, were they?

       8   A.   Would you repeat the question, please?          I didn't hear

       9   you.

      10   Q.   Were those systems well-known at that time?

      11   A.   I can't say.

      12   Q.   You gave the jury some testimony about CPE devices.

      13   When -- before we took your deposition in this case, we

      14   asked you -- we sent a subpoena to you, a Court order, for

      15   you to produce documents, correct?

      16   A.   Yes.

      17   Q.   And you did a full search for any documents you could

      18   find related to your invention, right?

      19   A.   Yes.

      20   Q.   And you produced those documents, right?

      21   A.   Correct.

      22   Q.   And you didn't show the jury a single document today

      23   showing that what you meant by CPE device was actually a

      24   mobile phone; is that right?

      25   A.   I didn't show the jury a single -- could you repeat
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 136 of 172 PageID #: 20035
                                                                                 136



       1   that, please?

       2   Q.   Sure.   You talked about how you thought CPE devices

       3   back in the day that you had envisioned mobile devices, but

       4   it's true, isn't it, that you didn't show the jury a single

       5   document to back that up?

       6   A.   That's correct.

       7              MR. KUBEHL:     I'd like to use the CPE document if I

       8   may.

       9              THE COURT:    Approach the bench.

      10              (Bench conference.)

      11              THE COURT:    What's your request?

      12              MR. KUBEHL:     This document will simply be used to

      13   show that the only document he produced to us is a CPE that

      14   is a -- bolted to a house device.          It contradicts his --

      15   his direct testimony that he was using it with mobile

      16   devices.

      17              MR. FLANNERY:     I don't think he testified that he

      18   was using it with multiple devices, Your Honor.

      19              He testified that he made a prototype.          I don't

      20   want to -- if the document has anything to do with defining

      21   claim --

      22              THE COURT:    He testified he put the base station

      23   in a car with a battery, and they drove around, and it

      24   worked remotely from the automobile.

      25              Here's my concern, Mr. Kubehl.        I don't want this
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 137 of 172 PageID #: 20036
                                                                                 137



       1   prototype used as some embodiment at which you're then

       2   going to say he's -- you know, I don't want an improper

       3   comparison to a prototype, and that's what I'm worried

       4   about.

       5             MR. FLANNERY:     That's exactly what they're doing,

       6   Your Honor.

       7             THE COURT:     So tell me again how you intend to use

       8   it.

       9             MR. KUBEHL:     We will not be making a comparison of

      10   that to -- to our products.        I want to show that the

      11   document that he produced contradicts his testimony that he

      12   was using it with mobile devices.

      13             MR. FLANNERY:     He's comparing to -- he's not

      14   comparing it to their product, Your Honor --

      15             THE COURT:     Just a minute, gentlemen.        One at a

      16   time.

      17             MR. FLANNERY:     He's comparing -- he's pairing it

      18   to a preferred embodiment, and he's trying to draw and say

      19   you didn't do -- you didn't describe mobile environment in

      20   your -- in this document or whatever.

      21             That all goes to claim construction, Your Honor.

      22   And he's trying to compare something to either a preferred

      23   embodiment or the prototype that he worked on.             And all of

      24   this is improper under the MILs.         It's all comparisons.

      25             MR. KUBEHL:     We can check the transcript.         He
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 138 of 172 PageID #: 20037
                                                                                 138



       1   testified that he was -- that CPE device included mobile

       2   devices.    He specifically testified to that,and this

       3   document contradicts that.        It's -- it's all he's produced.

       4   He's not produced any document showing any mobile devices.

       5              MR. FLANNERY:     He described --

       6              THE COURT:    All right.     Hang on.    I'll allow you,

       7   Mr. Kubehl, to refresh him as to that testimony.

       8              And you can certainly ask him if the documents he

       9   produced did not support mobile usage.           And if he disagrees

      10   with that, then I'll let you impeach him with this

      11   document, but only for that sole purpose.

      12              MR. KUBEHL:     I understand.

      13              THE COURT:    All right?

      14              MR. KUBEHL:     Thank you, Your Honor.

      15              MR. FLANNERY:     Thank you, Your Honor.

      16              THE COURT:    Let's proceed.

      17              (Bench conference concluded.)

      18              THE COURT:    Let's proceed.

      19   Q.   (By Mr. Kubehl)     Dr. Jorgensen, would you agree that

      20   the documents you produced in response to our subpoena do

      21   not support the idea that a CPE device was a mobile device?

      22   A.   I don't know.

      23              MR. KUBEHL:     May I refresh his recollection?

      24              THE COURT:    Yes.

      25              MR. KUBEHL:     Can we have Exhibit DX-137.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 139 of 172 PageID #: 20038
                                                                                 139



       1   Q.   (By Mr. Kubehl)       This is one of the documents you

       2   produced, correct?

       3   A.   It was a document that my company produced.

       4   Q.   This is one of the documents that you produced in

       5   response to my subpoena, sir, was it?

       6   A.   My mistake.    Yes.

       7   Q.   Thank you, sir.

       8               MR. KUBEHL:    If we go to the next page, please.

       9   If we can blow up the lower quarter.          There we go.

      10   Q.   (By Mr. Kubehl)       On this page, it talks about the

      11   Malibu Networks' solution that it would be a complete

      12   system of wireless broadband products, including all the

      13   wireless equipment and software the operator would need; is

      14   that right?

      15   A.   Yes.

      16               MR. KUBEHL:    Then if we go to the next page.

      17   Let's go to Jorgensen 31, please.

      18               THE COURT:    Counsel, I gave you leave to refresh

      19   his recollection.        You're going beyond that now.

      20               MR. KUBEHL:    This is the last question.

      21               THE COURT:    Ask your question.

      22               MR. KUBEHL:    Thank you, Your Honor.

      23   Q.   (By Mr. Kubehl)       Dr. Jorgensen, how is the CPE device

      24   described in this document that you produced?

      25   A.   I'm sorry, I don't understand your question.            Do you
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 140 of 172 PageID #: 20039
                                                                                 140



       1   want me to --

       2   Q.    Would you read it, please?

       3   A.    A CP -- it's hard to read it, I'm sorry.          A CPE

       4   customer premises equipment with something --

       5   Q.    Would you like me to read it, sir?

       6   A.    I can't read that last word on the first line.

       7   Q.    A CPE, customer premises equipment, with two

       8   components.      The IDU is a small enclosure that sits on a

       9   desk, in a rack, or on a wall, and includes the connections

      10   to the subscriber's PC, LAN switch, IP telephone, and so

      11   on.

      12                Did I get that right so far?

      13   A.    Yes.

      14   Q.    The second part would be this ODU mounted on the side

      15   of a building and includes the radio and antenna.

      16                Did I read that right?

      17   A.    Yes, you did.

      18   Q.    Thank you, sir.

      19                THE COURT:   Let's move on.

      20   Q.    (By Mr. Kubehl)     Dr. Jorgensen, did you use the term

      21   packet-centric?       Is that a term that you created for your

      22   invention to describe a protocol for packet switching based

      23   on QoS characteristics?

      24   A.    It's a phrase I used.

      25   Q.    Is it a -- is it a term that you created for your
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 141 of 172 PageID #: 20040
                                                                                 141



       1   invention to describe a protocol for packet switching based

       2   on QoS characteristics?

       3   A.   I -- yes.

       4   Q.   And, Dr. Jorgensen, have you in the past described the

       5   term packet as it's used in your Malibu patents as a small

       6   unit of information that has two parts, one is actual

       7   payload, the actual data that's being sent, the other part

       8   at the top is called a header, which describes some details

       9   about the data that's in the payload?

      10              MR. FLANNERY:     Your Honor, objection.       May we

      11   approach.

      12              THE COURT:    Approach the bench, counsel.

      13              (Bench conference.)

      14              MR. FLANNERY:     Your Honor, again, this is going

      15   into plain and ordinary meaning of claim terms.

      16              MR. KUBEHL:     He has specifically testified on

      17   direct about packets and how he used packets and headers of

      18   packets.    He has -- he has discussed in depth packets.

      19              This is prior testimony about he has -- how he has

      20   explained in federal court what a packet is.

      21              MR. FLANNERY:     And he referred to what he did, but

      22   now, he's going to ask him in the context of his patents

      23   and his patent claims.

      24              MR. BLACK:    I'm sorry, Your Honor.       Packet-centric

      25   is a claim term.      Mr. Kubehl is asking him whether he
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 142 of 172 PageID #: 20041
                                                                                 142



       1   defined the term which isn't for the Court to do -- or the

       2   experts in this case and not for this witness.             He's way --

       3             MR. KUBEHL:     He's given testimony in federal court

       4   about patents in the same family with the same

       5   specification about what -- what the packet is.

       6             THE COURT:     Well, I made it clear earlier at the

       7   bench, this is not a person of ordinary skill in the art.

       8             He's not in a position to testify about plain and

       9   ordinary meaning.      And if it's a term this Court has

      10   expressly construed, then it's totally off bounds for him

      11   to try and construe it or define it.

      12             MR. KUBEHL:     This is not a construed term.

      13             MR. FLANNERY:     It's plain and ordinary meaning.

      14             THE COURT:     It's one or the other though.

      15             MR. KUBEHL:     I understand.

      16             MR. BLACK:     It's inventor testimony.

      17             THE COURT:     We need to move on, all right?

      18             MR. KUBEHL:     Yes, sir.

      19             (Bench conference concluded.)

      20             THE COURT:     Let's move on.

      21             MR. KUBEHL:     Yes, Your Honor.

      22   Q.   (By Mr. Kubehl)     Dr. Jorgensen, did you spend seven

      23   years at a company call Velocity Venture Capital?

      24   A.   Six or seven years, yes.

      25   Q.   And as part of your responsibilities there, did it
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 143 of 172 PageID #: 20042
                                                                                 143



       1   involve evaluating patents for new start-ups?

       2   A.   No.

       3   Q.   Dr. Jorgensen, you didn't invent the concept of

       4   bandwidth allocation; is that right?

       5   A.   No, I did not.

       6   Q.   Before any of your inventions, there was a system

       7   called PRMA; is that right?

       8   A.   I don't know what that refers to.

       9   Q.   By 1997, was there a company called Packeteer that had

      10   a product that was classifying individual IP-flows based on

      11   quality of service of the flow?

      12   A.   Yes, I remember.

      13   Q.   And they were selling that product by February 1997; is

      14   that right?

      15   A.   I don't remember the date.

      16               MR. KUBEHL:   This is from the same transcript,

      17   266, 17 through 21.

      18   Q.   (By Mr. Kubehl)      Dr. Jorgensen, does that refresh your

      19   recollection that Packeteer was selling that system you

      20   described by February of 1997?

      21   A.   Yes.

      22   Q.   That was before you started at Malibu, right?

      23   A.   That's correct.

      24   Q.   You didn't start at Malibu until January 1998, right?

      25   A.   Correct.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 144 of 172 PageID #: 20043
                                                                                 144



       1   Q.   And that was before you'd even started thinking about

       2   the technology you developed at Malibu, right?

       3   A.   No, I'm not sure that's correct.         Part of -- it's more

       4   complicated than that.

       5   Q.   Before you worked at Malibu, did you work at a company

       6   called Pacific Access?

       7   A.   Yes.

       8   Q.   And is it accurate that you didn't start thinking about

       9   the issues that resulted in the Malibu Networks technology

      10   until after you had already left Pacific Access?

      11   A.   That's correct.

      12   Q.   And you left Pacific Access in 1998?

      13   A.   That's probably right, yes.

      14               MR. KUBEHL:    Pass the witness, Your Honor -- oh,

      15   I -- one more issue if I can -- may retract.

      16               THE COURT:    All right.

      17               MR. KUBEHL:    I apologize.

      18               THE COURT:    Ask your next question.

      19               MR. KUBEHL:    Yes, sir.

      20               Could we have DX-55, please?

      21   Q.   (By Mr. Kubehl)      Dr. Jorgensen, DX-55 appears to be a

      22   PCT application of -- of the '206 patent family.             Does that

      23   look right to you?

      24   A.   Yes.

      25   Q.   And did you believe that the -- the claims in the '206
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 145 of 172 PageID #: 20044
                                                                                 145



       1   patent -- when they were filed, did you believe that each

       2   and every element of those claims was disclosed by the

       3   original patent application?

       4   A.   By this patent application?

       5   Q.   By the '206 patent's patent application?

       6   A.   I'm sorry, could you repeat the question?

       7   Q.   Sure.

       8   A.   I'm not sure I understood that.

       9   Q.   Sure.   Sorry, sir.     If we went back to the '206 patent

      10   when that was filed, did you believe that the claims of the

      11   '206 patent, that those are fully supported, each and every

      12   element by the written description of that patent?

      13             MR. FLANNERY:     Your Honor, may we approach again?

      14   A.   I don't really understand.

      15             THE COURT:     Just -- just a minute, Dr. Jorgensen.

      16             What is it, Mr. Flannery?

      17             MR. FLANNERY:     I have an objection.        May we

      18   approach again?

      19             THE COURT:     State your objection.

      20             MR. FLANNERY:     He's asking Dr. Jorgensen --

      21             THE COURT:     If not, we're going to wear out the

      22   carpet between counsel table and the bench.

      23             MR. FLANNERY:     I'm trying, Your Honor.

      24             But he's asking Dr. Jorgensen to basically provide

      25   interpretation of patent claims and whether they're covered
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 146 of 172 PageID #: 20045
                                                                                 146



       1   by a specification, which is clearly the subject of expert

       2   testimony.

       3             THE COURT:     Do you have a response, Mr. Kubehl?

       4             MR. KUBEHL:     I'll move on.

       5             THE COURT:     Let's move on.     Or I'll sustain the

       6   objection, one of the two.        And you passed the witness.

       7             I thought you were coming back for one question.

       8   Do you have more than that?

       9             MR. KUBEHL:     I did have two more, but I'll --

      10             THE COURT:     I just didn't know what the scope of

      11   your retraction was.

      12             Two more questions.       Let's go.

      13   Q.   (By Mr. Kubehl)     Dr. Jorgensen, is it accurate that

      14   you're not an expert in LTE?

      15   A.   That's correct.

      16   Q.   It's accurate that you have very little knowledge about

      17   how LTE works?

      18   A.   That's correct.

      19   Q.   And that you have very little knowledge about how base

      20   stations in LTE work?

      21   A.   That's correct.

      22   Q.   Okay.

      23             MR. KUBEHL:     Pass the witness, Your Honor.

      24             THE COURT:     All right.     Redirect.

      25                           REDIRECT EXAMINATION
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 147 of 172 PageID #: 20046
                                                                                 147



       1   BY MR. FLANNERY:

       2   Q.   Dr. Jorgensen, on direct, we talked about -- you told a

       3   story of how you developed your inventions.            Did we discuss

       4   any particular patent claims compared to the '206 versus

       5   the '629 versus the '517 patent?

       6   A.   No.

       7   Q.   Okay.   Now, you were asked some questions and shown

       8   some of your video deposition about whether you understood

       9   what was in any particular patent, one versus the other

      10   versus the other.

      11              Now, you're not a patent lawyer, right?

      12   A.   Of course not.

      13   Q.   And you weren't asked to interpret the patent claims or

      14   provide any expert analysis of the patent claims in this

      15   case, right?

      16   A.   No.

      17   Q.   Okay.   Now, when you were being asked questions about,

      18   well, what's the difference between the invention, can you

      19   explain the invention in the '206 versus the invention in

      20   the '517 versus the invention in the '629?            Were you not

      21   able to explain the differences of those because you

      22   thought you were talking about the patent?            The questions

      23   were going to --

      24              THE COURT:    Slow down, Mr. Flannery.

      25              MR. FLANNERY:    I'm sorry, Your Honor.        I've been
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 148 of 172 PageID #: 20047
                                                                                 148



       1   waiting to get to this for a while.

       2             THE COURT:     You can do it, just talk slowly.

       3             MR. FLANNERY:     Thank you, Your Honor.

       4   Q.   (By Mr. Flannery)      Was it -- so you were being asked

       5   these questions about, well, do you know what that

       6   invention is, do you know what that invention is, and the

       7   reason you couldn't provide the difference between those

       8   inventions is because you didn't study the claims, one

       9   invention -- one -- one patent compared to the other

      10   compared to the other?

      11             THE COURT:     Mr. Kubehl.

      12             MR. KUBEHL:     Objection, leading.

      13             THE COURT:     Sustained.

      14   Q.   (By Mr. Flannery)      Could you explain why you weren't

      15   able to provide significant detail as to the invention of

      16   the '206 versus the '517 versus the '629 patents?

      17   A.   As an inventor, I spend my time and energy focusing on

      18   creating new ideas.      What I am not an expert in is

      19   translating those new ideas into specific language, and the

      20   writing of the language and the interpretation of that

      21   language I now understand is very technical, is very --

      22   it's a very specific kind of knowledge that one needs to be

      23   trained for that I am not trained for.           And I am afraid of

      24   misrepresenting the contents of the patents by making

      25   statements about what they are.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 149 of 172 PageID #: 20048
                                                                                 149



       1   Q.   And when you -- you're referring to the patent claims,

       2   you're not an expert in drafting patent claims?

       3   A.   That's what I mean.

       4   Q.   Okay.    Thank you.

       5               Now, counsel gave you a book.       Can you just flip

       6   through that?     Does most of that look like it's depositions

       7   that you've given in this case towards the back end?

       8   A.   Yes.

       9   Q.   So essentially, from here on back, this is

      10   double-sided, and this is recording all of your testimony?

      11   A.   Yes.

      12   Q.   And was this all testimony where you felt that lawyers

      13   for opponents of your patents were essentially trying to

      14   say that your patents were worthless?

      15               MR. KUBEHL:     Objection, leading.

      16               THE COURT:    Sustained.

      17               MR. FLANNERY:     I'll withdraw, Your Honor.

      18               THE COURT:    Ask your next question.

      19               MR. FLANNERY:     Okay.    Thank you.

      20   Q.   (By Mr. Flannery)       You're -- you were asked questions

      21   about whether you know if the -- Ericsson or T-Mobile's

      22   technology here infringes your patents.             Do you remember

      23   that?

      24   A.   Yes.

      25   Q.   And you didn't have any -- you didn't do any analysis
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 150 of 172 PageID #: 20049
                                                                                 150



       1   of that, right?

       2   A.   No.

       3   Q.   But you didn't have any access to any confidential

       4   information from either T-Mobile or Ericsson, right?

       5              MR. KUBEHL:     Objection, leading.

       6              THE COURT:    Sustained.

       7   Q.   (By Mr. Flannery)      Did you have access to confidential

       8   information of Ericsson or T-Mobile?

       9   A.   No.

      10   Q.   And were you asked to provide any expert analysis of

      11   any device of T-Mobile or Ericsson in this -- in any

      12   context?

      13   A.   No.

      14   Q.   Now, you testified that you heard -- when you heard

      15   about VoLTE, you wondered how they could do this without

      16   your patents.     And why did you think that?

      17   A.   Because I knew that sending voice and data over one

      18   wireless channel is a very challenging thing, and I knew

      19   that from my own work.       And I thought that my solution was

      20   the one that was required.

      21              MR. FLANNERY:     Nothing further, Your Honor.          Pass

      22   the witness.

      23              THE COURT:    Further cross-examination.

      24              MR. KUBEHL:     Just briefly, Your Honor.       May I

      25   proceed?
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 151 of 172 PageID #: 20050
                                                                                 151



       1               THE COURT:     You may.

       2                             RECROSS-EXAMINATION

       3   BY MR. KUBEHL:

       4   Q.   Dr. Jorgensen, that -- like about that much testimony,

       5   that was all you working with IV's lawyers; is that right?

       6   A.   I'm not sure what you're indicating.

       7   Q.   He showed you like that thick of testimony of

       8   testimony -- testimony you had given about patents, patent

       9   cases, prior litigations.        That was all you working with

      10   IV's lawyers?

      11   A.   I see, yes.

      12   Q.   And is it your testimony today that you don't

      13   understand the claims in your patent?

      14   A.   That is oversimplified.

      15   Q.   Have you represented to the United States Patent Office

      16   that you've fully read and understood the claims in each of

      17   these three patents?

      18   A.   Yes.

      19               MR. KUBEHL:     Nothing further.

      20               THE COURT:     Redirect?

      21               MR. FLANNERY:     Nothing, Your Honor.

      22               THE COURT:     All right.     You may step down,

      23   Dr. Jorgensen.

      24               THE WITNESS:     Thank you.

      25               MR. FLANNERY:     Your Honor, may Dr. Jorgensen be
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 152 of 172 PageID #: 20051
                                                                                 152



       1   excused from the rule?

       2              THE COURT:     Is there a need to retain this

       3   witness?

       4              MR. KUBEHL:     No, Your Honor.

       5              THE COURT:     Dr. Jorgensen, you are released and

       6   excused.    You're free to stay with us.         You're also free to

       7   leave.

       8              THE WITNESS:     Thank you.

       9              THE COURT:     Counsel, approach the bench, please.

      10              (Bench conference.)

      11              THE COURT:     Y'all know what I'm going to ask.

      12   Who's next and how long are they going to take?

      13              MR. BLACK:     John Paschke for IV.      It's probably

      14   30, 40 minutes on direct.

      15              THE COURT:     All right.

      16              MR. BLACK:     A long cross?

      17              MS. SMITH:     Possibly.

      18              THE COURT:     You're going to cross him, Ms. Smith?

      19              MS. SMITH:     Yes, sir.

      20              THE COURT:     Well, let's see if we can't at least

      21   get the direct done.

      22              Let's proceed.

      23              MR. BLACK:     Your Honor, can I raise one issue?

      24              Mr. Kubehl asked a question of the witness about

      25   seven years of depositions making -- trying -- he's talking
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 153 of 172 PageID #: 20052
                                                                                 153



       1   about prior lawsuits.       And for us to -- going back into on

       2   redirect on that appropriately would have led us down the

       3   rabbit hole into the other lawsuits.

       4              The fact is his firm and other firms and his

       5   client and prior clients have been deposing and trying to

       6   kill Dr. Jorgensen's patents for years.           For us to get into

       7   that, though, we would have had to break the rule and

       8   explain these other lawsuits, and we've got to keep a lid

       9   on this.    I think Mr. Kubehl crossed the line, and we've

      10   got to keep a lid on it.

      11              THE COURT:    Well, I may be mistaken, but my

      12   recollection of the limine rulings is we're not to talk

      13   about other litigation.       And there were very clear and

      14   direct efforts by Defendant to lead the jury to the

      15   conclusion that this is just one of multiple lawsuits.

      16              MR. KUBEHL:    Your Honor, I responded -- my

      17   response was to Mr. Flannery's question holding up the

      18   document and about all the litigations there have been and

      19   all the testimony --

      20              THE COURT:    Well, Mr. Kubehl, in all honestly,

      21   that was just one of several times you did it.             And we're

      22   going to have to -- we're going to have to go forward

      23   recognizing that limine ruling, or else I'm going to have

      24   to make some accommodation to the other side to cure it

      25   without putting themselves in a damaged position.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 154 of 172 PageID #: 20053
                                                                                 154



       1              Let me just be clear, without leave of the Court,

       2   I don't want anybody on either side to be talking about or

       3   implying anything about other lawsuits in other litigation

       4   in other places at other times.         If you're going to do

       5   that, whether it's a direct question or a thinly-veiled

       6   implication, which is what we just saw, you better come get

       7   leave from me before you do it, all right?

       8              MR. KUBEHL:    Yes, Your Honor.

       9              MR. BLACK:    Yes, Your Honor.

      10              THE COURT:    All right.     Let's proceed with the

      11   witness.

      12              (Bench conference concluded.)

      13              THE COURT:    All right.     Plaintiffs, call your next

      14   witness.

      15              MR. BLACK:    Plaintiffs call John Paschke.

      16              THE COURT:    Is he subject -- come forward, please,

      17   sir.

      18              (Witness sworn.)

      19              THE COURT:    Please come around, sir, have a seat

      20   on the witness stand.

      21              All right.    Let's proceed with direct examination.

      22              MR. BLACK:    Thank you, Your Honor.

      23               JOHN PASCHKE, PLAINTIFF'S WITNESS, SWORN

      24                            DIRECT EXAMINATION

      25   BY MR. BLACK:
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 155 of 172 PageID #: 20054
                                                                                 155



       1   Q.   Would you please state your full name for the record?

       2   A.   Yes.    John Frederick Paschke.

       3   Q.   And where are you employed, Mr. Paschke?

       4   A.   I'm employed -- I'm employed at Intellectual Ventures

       5   through the company Intellectual Ventures Management.

       6   Q.   Have you ever testified to a jury before?

       7   A.   No, I have not.

       8   Q.   All right.    Well, if you can remember to do so, please

       9   try to look over at the jury when you're answering the

      10   questions and not over at me.         They want to hear from you.

      11               What's the relationship between Intellectual

      12   Ventures Management and the Plaintiff in this case,

      13   Intellectual Ventures I LLC?

      14   A.   Intellectual Ventures is actually a family of

      15   companies, family of funds.        And my company, Intellectual

      16   Ventures Management, provides management services for all

      17   of the companies within Intellectual Ventures.

      18   Q.   And what specifically is your position?           What do you do

      19   for them?

      20   A.   My -- my position is called licensing executive,

      21   perhaps a fancy way of saying I'm a salesman.            What I sell

      22   is a very technical product called a patent license.              I fly

      23   all around the world talking with different companies and

      24   seeing whether they want to take a license to the

      25   inventions covered by our patents.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 156 of 172 PageID #: 20055
                                                                                 156



       1   Q.    Give us a little information about yourself.           Where are

       2   you from?

       3   A.    From Boise, Idaho.     I live there with my wife and four

       4   children.

       5   Q.    Do you have any scientific training?

       6   A.    I do.   I have an engineering degree from the University

       7   of Illinois.

       8   Q.    And tell us how you first became interested in

       9   engineering.

      10   A.    So I'm from a small town in Northwestern Illinois,

      11   Mount Carroll.      It has about 1,400 people.        It's farm

      12   country.      My parents own the local lumberyard and hardware

      13   store.     It's a family business.      Over the summers, as I was

      14   a teenager, I would load lumber, make deliveries, and then

      15   help my mom out every month as she would send out

      16   statements.      It was a manual process.       She would have to

      17   literally handwrite these statements, and it'd take a

      18   couple of days.

      19              One -- one day I said, you know, maybe I can help

      20   you out.      And so I wrote a database program that automated

      21   the whole system and shaved a whole bunch of time off of

      22   it.    That planted the seed for engineering and technology

      23   and eventually led me to college.

      24   Q.    Now, when you entered the University of

      25   Illinois, did you expect to go to school and train
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 157 of 172 PageID #: 20056
                                                                                 157



       1   to become a licensing executive?

       2   A.   No, no.     My ambitions were much similar going to the

       3   University of Illinois.       Survival, quite honestly.         Neither

       4   of my parents had graduated from college, and so I was

       5   going there.

       6             The first class I entered had over 1400 people, so

       7   it was -- my class was bigger than my entire town.              And I

       8   was just hoping -- straight Ds, I could not face my parents

       9   going back and flunking out of a university.

      10   Q.   It turned out okay.      What happened next?

      11   A.   It did.     It did.   I studied extremely hard.        Managed to

      12   graduate with straight As and a number of engineering

      13   awards.      That took me on to law school at Harvard.

      14   Q.   Did you spend any time practicing law after you left

      15   law school?

      16   A.   For a short time I did.       I spent a couple of years at a

      17   law firm in Chicago.       We did a case -- a patent

      18   infringement case for a company called Micron Technology.

      19   Micron is a memory chip company located in Boise, Idaho.

      20             At the end of the case, they gave me an offer to

      21   come work for them in-house and moved the family and headed

      22   out to Boise, Idaho.

      23   Q.   Now, what kind of technology company is located in

      24   Boise, Idaho?

      25   A.   Yeah.     Boise -- I don't know if people know where Boise
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 158 of 172 PageID #: 20057
                                                                                 158



       1   is, but it's in the middle of nowhere.           It's a small city

       2   now at this point.

       3             Micron, though, is the one of the most

       4   cutting-edge technologies on the planet.           It makes computer

       5   memory chips, and the technology to make those chips so

       6   small and to pack so much information is just incredible.

       7   Q.   And how did you become a licensing executive?

       8   A.   So at Micron, I started out working in the legal

       9   department and helping with patent litigations.

      10             Eventually, my interests turned towards licensing.

      11   Because of all the technology that Micron developed, they

      12   had a huge patent portfolio and some incredibly smart

      13   engineers.

      14             The problem was every time Micron engineers would

      15   develop a new product, foreign competitors would take those

      16   ideas.   Micron -- I say foreign because Micron was the last

      17   remaining DRAM manufacturer.        All others had gone out of

      18   business.    Last computer memory chip manufacturer.

      19             And this was frustrating to me because these

      20   engineers were coming up with great ideas.

      21             I went to management, and I -- Micron management,

      22   and I asked them if I could try to take our patents and our

      23   inventions and instead try something different.

      24             Go overseas and talk with these companies, and see

      25   if I could convince them to take a license to our
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 159 of 172 PageID #: 20058
                                                                                 159



       1   technology as opposed to just putting it in their products.

       2   Q.   And how did that work out?

       3   A.   It worked out great.      I was able to license Micron's

       4   patent portfolio out to a number of companies for over

       5   $500 million.

       6               This money just dropped straight to the bottom

       7   line at Micron, and the -- the margins in the memory

       8   industry are so incredibly competitive, that this was an

       9   advantage to Micron for doing this.

      10   Q.   When did you first start work for Intellectual

      11   Ventures?

      12   A.   Shortly after some of this licensing success, I had a

      13   friend from law school, and he was at Intellectual

      14   Ventures.

      15             He knew -- we keep in contact, and he knew that I

      16   was doing licensing at Micron.         He indicated that IV itself

      17   had a very large patent portfolio, and they were interested

      18   in licensing that technology.

      19             So he invited me in.       It became a series of

      20   interviews, and eventually I decided to join up at IV.

      21   Q.   And during the course of the last almost eight years at

      22   IV, how many licenses have you negotiated?

      23   A.   At IV, I've negotiated over 30 licenses to conclusion

      24   all across the world.

      25   Q.   Is there a relationship between licensing and
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 160 of 172 PageID #: 20059
                                                                                 160



       1   litigation?

       2   A.   There -- there is, or at least there can be.            In an

       3   ideal world, you go and you try negotiate a license, and

       4   like at Micron, sometimes you are successful in achieving a

       5   license from the other side without litigation.

       6              Sometimes, though, you feel strongly in your

       7   inventions, and the other side is unwilling to take a

       8   license.    At that point in time, litigation is -- is often

       9   the only option you have.

      10   Q.   Who are some of the other parties that you've

      11   negotiated licenses with?

      12   A.   I've negotiated licenses with companies like Samsung.

      13              In the digital camera space, companies like Canon

      14   or Nikon, Olympus.      Printer companies like Sharp, and then

      15   telecommunications companies like AT&T, as well as

      16   handset-makers like HNB, a smaller one you may not have

      17   heard of.

      18   Q.   And roughly what percentage of IV's revenues are

      19   obtained outside of litigation?

      20   A.   Outside of litigation, I'd estimate about -- about 75

      21   to 80 percent of our revenue is done on matters outside of

      22   litigation.

      23   Q.   And roughly, what is the total value of licensing deals

      24   you've negotiated over the years?

      25   A.   Personally, including my time at Micron, as well as at
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 161 of 172 PageID #: 20060
                                                                                 161



       1   IV, I'd say it's right under $1.5 billion.

       2   Q.   Let's talk a little bit about Intellectual Ventures.

       3   Could you tell us something about the history of the

       4   company.

       5   A.   Yes.    It was founded by a gentleman named Nathan

       6   Myhrvold.     Technically, it's Dr. Nathan Myhrvold, or

       7   Dr.-Dr. Nathan Myhrvold.        He has a couple of Ph.D.s.        A

       8   prolific inventor in his own right.          He owns over 800

       9   patents, and that number continues to grow.

      10               He was formerly the chief technology officer at

      11   Microsoft and was one of the early employees at Microsoft

      12   with Paul Allen and Bill Gates.

      13               One of the things he did was he was responsible --

      14   his team was responsible for the Windows operating system

      15   and for moving Windows forward at Microsoft.

      16   Q.   So you've mentioned two Intellectual Ventures companies

      17   already, Intellectual Ventures Management and Intellectual

      18   Ventures I LLC.     Could you describe whether there's a

      19   single overarching theme to IV's business?

      20   A.   There is.    And Dr. Myhrvold kind of had an idea that

      21   invention is valuable, right?         Innovations are valuable.

      22   And he wanted to unlock that in a number of different ways.

      23               So he set up Intellectual Ventures, which has

      24   different companies within it, each of which tries to get

      25   at the value of inventions in different ways.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 162 of 172 PageID #: 20061
                                                                                 162



       1             In one company, we have some of the world's best

       2   minds come in -- into Intellectual Ventures, and we do our

       3   own inventing, whether it's nuclear power reactors or new

       4   types of antenna technologies.         And we spin those ideas out

       5   as new companies that develop these products.

       6             Another part of Intellectual Ventures tries to

       7   unlock value in innovation to help problems in the third

       8   world, so kind of doing good through inventing and doing

       9   things like finding new ways of transporting vaccines to

      10   help cure Ebola or malaria in the third world.

      11   Q.   You have a book in front of you there with just a

      12   couple of exhibits in it.        The first three should be PTX-1,

      13   2, and 3.

      14             Do you see that?

      15   A.   Yes, I do.

      16   Q.   And what are those?

      17   A.   These are the patents that have been asserted in this

      18   litigation.

      19   Q.   And who owns those patents today?

      20   A.   Those companies -- those patents are owned by

      21   Intellectual Ventures I LLC.        Intellectual Ventures I, or

      22   we always call it our IIF, all sort of acronyms, is another

      23   part of our Intellectual Ventures family of companies where

      24   they invest in other people's inventions and purchase

      25   patents and license those patents.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 163 of 172 PageID #: 20062
                                                                                 163



       1             THE COURT:     Let me interrupt for a minute.

       2             Ladies and gentlemen, we're going to take a short

       3   recess at this juncture.        This will probably be the last

       4   one for the day, and you may simply close and leave your

       5   notebooks in your chairs.

       6             Follow all the instructions I've given you,

       7   including not to discuss the case among yourselves.              And

       8   I'll try to keep this to 10 minutes or less, but we'll make

       9   a short recess at this point.

      10             The jury's excused for recess.

      11             COURT SECURITY OFFICER:        All rise.

      12             (Jury out.)

      13             THE COURT:      The Court stands in recess.

      14             COURT SECURITY OFFICER:        All rise.

      15             (Recess.)

      16             COURT SECURITY OFFICER:        All rise.

      17             THE COURT:     Be seated, please.

      18             All right.     Let's bring in the jury.

      19             COURT SECURITY OFFICER:        All rise.

      20             (Jury in.)

      21             THE COURT:     Please be seated, ladies and

      22   gentlemen.

      23             Mr. Black, please continue with your examination.

      24             MR. BLACK:     Thank you, Your Honor.

      25   Q.   (By Mr. Black)     Mr. Paschke, before we went on the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 164 of 172 PageID #: 20063
                                                                                 164



       1   break, we were about to start talking about IV's business

       2   model.

       3              Could you describe to me how IV goes about

       4   acquiring patents?

       5   A.   Sure.   When we -- when we purchase patents and

       6   inventions that those patents represent, what we have done

       7   is we've established a company that collected investment

       8   money from a number of sources, companies, individuals, big

       9   institutions.

      10              They've all invested in this company.          We take

      11   that money, and we go out, and we try and identify

      12   inventions and the patents that back those inventions out

      13   in the world that we think would make a good investment,

      14   something that we can buy at a low price and license

      15   hopefully at some point in the future at a very attractive

      16   price for our investors.

      17   Q.   (By Mr. Black)     Now, we've got a slide, I think, with

      18   some of those investors on it.         What do we see here?

      19   A.   These are some of the investors in the Intellectual

      20   Ventures patent investment funds.

      21   Q.   And if you just read off some of the -- some of the

      22   names here that are more familiar?

      23   A.   Sure.   Some of the large companies that have invested

      24   include Microsoft, Cisco, Amazon, eBay, Nokia, Sony,

      25   Verizon.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 165 of 172 PageID #: 20064
                                                                                 165



       1             Then there are other, you know, universities and

       2   pension funds that have also invested -- simply invested

       3   money trying to get a return on their investment, just like

       4   investing in a stock market fund or investing in a real

       5   estate fund.

       6   Q.   And how about the -- so the money comes in from the

       7   investors, and then you buy patents with it?

       8   A.   That's right.     We have a team -- probably at its

       9   height, there was hundreds of engineers, scientists,

      10   technologists, patent attorneys that go out and scour the

      11   world trying to find diamonds in the rough, if you will,

      12   ideas and patents that we can find that we think some day

      13   are going to have tremendous promise and be, quite frankly,

      14   very valuable.

      15             That's our business model.        We want to find those

      16   valuable patents out in the world.

      17   Q.   Okay.   Let's talk about telecommunications industry.

      18             Have you been active in licensing in that space?

      19   A.   We have, yes.

      20   Q.   So let's just define a few terms.         What's a carrier?

      21   A.   A carrier is a company that most people think about

      22   when they buy their phone, companies like AT&T or Verizon,

      23   T-Mobile, Sprint.

      24                These are the companies that actually provide

      25   the cell phone service to someone, an end-user, who has a
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 166 of 172 PageID #: 20065
                                                                                 166



       1   cell phone.

       2   Q.   So how many major cellular carriers are there right

       3   now?

       4   A.   I think of it as three.        There's really four, so there

       5   is AT&T, Verizon, and then there's T-Mobile and Sprint.

       6              They are in discussions as -- to merge into one

       7   company.    That's why I think of them as one.          But there's

       8   technically four companies.

       9              MR. BLACK:    Your Honor, may I approach?

      10              THE COURT:    You may.

      11              MR. BLACK:    Does anyone want to join me?

      12              MS. SMITH:    I thought you were approaching the

      13   witness.

      14              (Bench conference.)

      15              THE COURT:    Why don't we say from now on:         May I

      16   approach the bench --

      17              MS. SMITH:    I apologize for the confusion and

      18   didn't --

      19              THE COURT:    -- or the witness, that way we'll

      20   know.

      21              MR. BLACK:    I was ambiguous.

      22              THE COURT:    Whoa, one at a time.

      23              Mr. Black?

      24              MR. BLACK:    We need to put up the AT&T agreement

      25   which is confidential, so we request to seal the courtroom.
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 167 of 172 PageID #: 20066
                                                                                 167



       1             THE COURT:     All right.

       2             MR. BLACK:     That's at the end of his testimony.

       3   I've arranged it so we'll go through the agreements that

       4   are confidential through the end.          It should be 10 minutes.

       5   It's confidential agreement.        I think it meets the standard

       6   for --

       7             THE COURT:     I gather there's no problem?

       8             MS. SMITH:     No, Your Honor.

       9             THE COURT:     Let's proceed.

      10             (Bench conference concluded.)

      11             THE COURT:     All right.     At counsel's request, I'm

      12   going to order the courtroom sealed at this time.

      13             If you are present in the courtroom and not

      14   subject to the protective order that's been entered in this

      15   case, you should exit the courtroom, and remain outside

      16   until the courtroom is unsealed and you're invited to

      17   return.

      18             (Courtroom sealed.)

      19             (Sealed Portion No. 1 saved in separate sealed

      20   transcript.)

      21             (Courtroom unsealed.)

      22             THE COURT:     While I'm doing that, counsel,

      23   approach the bench, please.

      24             (Bench conference.)

      25             THE COURT:     What's your cross going to be,
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 168 of 172 PageID #: 20067
                                                                                 168



       1   Ms. Smith?

       2             MS. SMITH:     I can't guarantee I'm not going to go

       3   past 6:00, depending how smoothly it comes in.             I mean, I

       4   anticipate I may be playing some video.

       5             THE COURT:     All right.     And do I understand, we

       6   have deposition witnesses after this one?

       7             MR. BLACK:     Correct.

       8             THE COURT:     Do you have any idea how long those

       9   depositions are in total?

      10             MR. BLACK:     About 30 minutes.

      11             MR. WARD:     30 to 40 minutes.

      12             THE COURT:     Total?

      13             MR. WARD:     Total.

      14             THE COURT:     Okay.    Let's pick up with your cross

      15   first thing in the morning.

      16             MS. SMITH:     Thank you, Your Honor.

      17             Your Honor, I had one other issue.          The witness

      18   suggested that litigation only happens when licensing

      19   breaks down.

      20             I think that opens the door under the MIL because

      21   they had no prior contact with Ericsson prior to filing

      22   this suit.

      23             THE COURT:     Which MIL, Ms. Smith?

      24             MS. SMITH:     I don't recall what the number is.

      25             THE COURT:     Let's take it up first thing in the
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 169 of 172 PageID #: 20068
                                                                                 169



       1   morning.

       2              MS. SMITH:     Thank you.    I appreciate it, Your

       3   Honor.

       4              (Bench conference concluded.)

       5              THE COURT:     Ladies and gentlemen, given the

       6   cross-examination that's necessary of this witness, we're

       7   going to stop for the evening at this juncture.

       8              I'm going to ask you to take your notebooks with

       9   you, leave them in the jury room closed and on the table in

      10   the jury room.

      11              I'll also remind you what I told you earlier.

      12   Unless you live alone, somebody's going to ask you about

      13   what's happened today in federal court when you get home.

      14   Don't try to answer that.        Don't discuss the case with

      15   anyone in any way.

      16              Follow all the instructions I've given you.           I'd

      17   like you back so that we can start promptly at 8:30 in the

      18   morning.    Travel safely to your homes.         And with that,

      19   you're excused for the evening.

      20              COURT SECURITY OFFICER:       All rise.

      21              (Jury out.)

      22              THE COURT:     All right.    Be seated, please.

      23              Mr. Paschke, you can step down.

      24              THE WITNESS:     Thank you, Your Honor.

      25              THE COURT:     Counsel, I remind you that before I
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 170 of 172 PageID #: 20069
                                                                                 170



       1   bring the jury in in the morning, I'm going to ask a

       2   representative of each side to read into the record those

       3   items from the list of pre-admitted exhibits used during

       4   today's portion of the trial.         Be prepared to do that.       We

       5   will do that before 8:30 in the morning.

       6              Also, I remind you of your continuing efforts to

       7   thoroughly and candidly meet and confer on any issues

       8   regarding demonstratives or other issues.

       9              If there are disputes that are not resolved

      10   through that process, we'll follow the same procedure this

      11   evening and tomorrow morning that we followed yesterday

      12   evening and this morning.

      13              And I'll be in chambers by or before 7:30 in the

      14   event you need guidance from me on anything that survives

      15   that meet and confer process.

      16              All right.     With that, are there any questions

      17   that need to be raised from either Plaintiff or Defendant

      18   before we recess for the evening?

      19              MR. WARD:     Nothing from the Plaintiff.

      20              THE COURT:     Anything from Defendants?

      21              MR. KUBEHL:     Nothing from Defendants.

      22              THE COURT:     We stand in recess until tomorrow

      23   morning.

      24              COURT SECURITY OFFICER:       All rise.

      25              (Recess.)
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 171 of 172 PageID #: 20070
                                                                                 171



       1

       2

       3

       4

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 329 Filed 02/21/19 Page 172 of 172 PageID #: 20071
                                                                                 172



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              2/4/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
